--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TELECOM/OFFICE LEASE AGREEMENT
 
BETWEEN
 
BANK BUILDING LIMITED PARTNERSHIP, LLC.
 
AND
 
WINSONIC DIGITAL MEDIA GROUP, LTD.
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
 
Table of Contents



   
Page
1.
LEASED PREMISES
3
2.
DEFINITIONS
3
3.
TERM OF LEASE
4
4.
POSSESSION
4
5.
BASE MONTHLY RENTAL
5
6.
RENTAL ADJUSTMENT
5
7.
SECURITY DEPOSIT
6
8.
USE AND OCCUPANCY
7
9.
UTILITIES
7
10.
HEATING AND AIR CONDITIONING
7
11.
ELEVATORS
7
12.
INTERRUPTION OF SERVICES
7
13.
MAINTENANCE AND ALTERATIONS
8
14.
RIGHT OF ENTRY
9
15.
INSURANCE
9
16.
INDEMNITY
10
17.
FIRE OR OTHER CASUALTY
10
18.
DEFAULT
11
18.1
REMEDIES
11
19.
ASSIGNMENT AND SUBLETTING
14
20.
BUILDING RULES AND REGULATIONS
14
21.
WAIVER
14
22.
HOLDING OVER
15
23.
SUBORDINATION AND ATTORNMENT
15
24.
NOTICES
16
25.
SUBSTITUTE SPACE
16
26.
EXCULPATION
16
27.
ATTORNEY'S FEES AND HOMESTEAD
16
28.
ENTIRE AGREEMENT
17
29.
TIME
17
30.
INTEREST CONVEYED
17
31.
SURRENDER OF PREMISES
17

 
 
-i-

--------------------------------------------------------------------------------

 
 
Table of Contents
 

   
Page
32.
PARTIES
17
33.
SEVERABILITY
17
34.
CAPTIONS
17
35.
ESTOPPEL CERTIFICATE
17
36.
PERSONALTY OF TENANT
18
37.
QUIET ENJOYMENT
18
38.
CORPORATE AUTHORITY
18
39.
EMINENT DOMAIN
18
40.
GOVERNMENTAL REGULATIONS
18
41.
NO OFFER
19
42.
NO RECORDATION
19
43.
NO MERGER
19
44.
AMENDMENTS
19
45.
NO CONSTRUCTION AGAINST PREPARER OF LEASE
19
46.
WAIVER OF JURY TRIAL
19
47.
BINDING EFFECT
19
48.
EXHIBITS
19
49.
GOVERNING LAW
20
50.
NO COUNTERCLAIM
20
51.
FORCE MAJEURE
20
52.
SURVIVAL OF OBLIGATIONS
20
53.
JOINT AND SEVERAL LIABILITY
20
54.
RIGHTS RESERVED
20
55.
SPECIAL STIPULATIONS
20

 
 
-ii-

--------------------------------------------------------------------------------

 

TELECOM / OFFICE LEASE BASIC INFORMATION


DATE:
         
LANDLORD:
 
BANK BUILDING LIMITED PARTNERSHIP
     
ADDRESS:
 
c/o Ultima Real Estate Services, L.L.C.
   
55 Marietta Street, N.W.
   
Suite 900
   
Atlanta, Georgia 30303
     
TENANT:
 
WINSONIC DIGITAL MEDIA GROUP, LTD,
     
ADDRESS:
 
55 Marietta Street, NW
   
Suite 1600
   
Atlanta, GA 30303
     
CONTACT:
 
Mr. Winston D. Johnson
     
ADDRESS FOR NOTICE
 
Winsonic Digital Media Group
   
Centennial Tower, Suite 2600
   
101 Marietta Street
   
Atlanta, GA 30303
     
ADDRESS FOR NOTICE
 
c/o Ultima Real Estate Services
TO LANDLORD:
 
55 Marietta Street, N.W.
   
Suite 900
   
Atlanta, Georgia 30303
   
Facsimile No. (404) 222-0910)
     
LEASED PREMISES:
 
Described in Exhibit "A" attached.
     
NET RENTABLE
   
AREA OF LEASED PREMISES:
 
Approximately 12,080 square feet
     
PERCENTAGE SHARE
   
OF SPACE:
 
3.25%
     
TERM COMMENCEMENT:
 
May 1, 2007
     
TERM EXPIRATION:
 
April 30, 2017

 
BASE MONTHLY RENTAL:
 
Dates
 
Rate PSF
 
Monthly amount
                 
 
   
05/01/07 - 02/28/08
 
$
8.72
 
$
8,778.13
 
 
   
03/01/08 - 04/30/12
 
$
17.45
 
$
17,566.33
 
 
   
05/01/12 - 04/30/17
 
$
19.00
 
$
19,126.67
 

 
The Base Monthly Rental actually payable from time to time, shall be subject to
such adjustments as shall be made pursuant to Paragraph 6 of this Office Lease
Agreement (Rental Adjustment).

 
BASE YEAR:
 
2007
     
SECURITY DEPOSIT
   
PAYABLE UPON EXECUTION:
 
$17,566.33
     
FIRST MONTH'S RENTAL
   
PAYABLE UPON EXECUTION:
 
$8,778.13
 
   
EXHIBITS AND ADDENDA:
 
Exhibit "A" - Leased Premises
   
Exhibit "B" - Initial Improvement of Premises
   
Exhibit "C" - Special Stipulations
   
Exhibit "D" - Rules & Regulations
   
Exhibit "E" - Brokerage/Agency
   
Exhibit “F”- Moving/contractor policy
   
Exhibit “G” -License Agreements



 
1

--------------------------------------------------------------------------------

 


This Telecom/Office Lease Basic Information must be read in reference to this
Telecom/Office Lease Agreement as a whole and is provided for convenience of
reference. In the event of any conflict between this Telecom/Office Lease Basic
Information and the terms and conditions of the Telecom/Office Lease Agreement,
the Telecom/Office Lease Agreement shall control, except as to the number of
square feet of the Area of Leased Premises which shall be as stated in this
Telecom/Office Lease Basic Information.


IN WITNESS WHEREOF, the parties have hereunto set their hands, as of the day and
year first above written.


As to Tenant:


Signed, sealed and delivered in the presence of:


TENANT:
WINSONIC DIGITAL MEDIA GROUP, LTD
 

        By: /s/ Winston D.Johnson     /s/ Janice F. Alfred

--------------------------------------------------------------------------------

Mr. Winston D. Johnson  
   

--------------------------------------------------------------------------------

Witness Title: Founder, Chairman      

 
As to Landlord:


Signed, sealed and delivered in the presence of:


BANK BUILDING LIMITED PARTNERSHIP, LLC, a Georgia Partnership
By: Ultima Marietta Holdings Ltd, General partner
 

        By: /s/ Thomas Bauer     /s/ Richard Ullmann  

--------------------------------------------------------------------------------

Thomas Bauer
   

--------------------------------------------------------------------------------

Witness Title: Attorney in Fact      

 
 
2

--------------------------------------------------------------------------------

 
 
OFFICE/ TELECOM LEASE


THIS LEASE is made and entered into this  8th  day of February , 2007 by and
between BANK BUILDING LIMITED PARTNERSHIP, LLC, (hereinafter referred to as the
"Landlord") and WINSONIC DIGITAL MEDIA GROUP, LTD. (hereinafter referred to as
the "Tenant").


WITNESSETH:


That in consideration of the mutual promises and covenants herein contained and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby agree as follows:



1.
LEASED PREMISES. Landlord does hereby lease and rent to Tenant, and Tenant does
hereby lease, take and rent from landlord, the Leased Premises described in
Paragraph 2d below. No easement for light, air or view is included in this Lease
of the Leased Premises, and no diminution or shutting off of light or air or
view by any structure which may be now or hereafter erected shall affect this
Lease. Tenant acknowledges that Landlord has not made any representation or
warranty with respect to the condition of the Leased Premises or the Building.
Unless otherwise provided for in this Lease, Tenant agrees to accept the Leased
Premises in its “as is” physical condition without any agreements,
representations, understandings or obligations on the part of Landlord to
perform any alterations, repairs or improvements (or to provide any allowance
for same) except as provided for on Exhibit “B”.




2.
DEFINITIONS.

 
a. Base Monthly Rental. The term "Base Monthly Rental" shall mean the monthly
rental amount specified in the Office Lease Basic Information, subject to
adjustments as provided herein.
 
b. Building. The term "Building" shall mean those improvements located at 55
Marietta Street NW Atlanta, Georgia 30303 and commonly known as "55 Marietta
Street".
 
c. Common Area. The term "Common Area" shall mean the total area on a floor
consisting of rest rooms, janitor, telephone and electrical closets, mechanical
areas and public corridors providing access to tenant space on such floor, but
excluding public stairs, elevator shafts and pipe shafts, together with the
enclosing walls thereof. 
 
d. Leased Premises. The term "Leased Premises" shall mean that area of the
Building shown or designated on the floor plan attached hereto as Exhibit "A"
and incorporated herein by reference and as specified in the Office Lease Basic
Information attached hereto.
 
e. Net Rentable Area. The term "Net Rentable Area" shall mean: (i) as to a floor
leased entirely by Tenant, all areas within the exterior glass line of the
Building to the opposite exterior glass line, including restrooms, janitor,
telephone and electrical closets, mechanical areas, and columns and projections
necessary to the Building, including public stairs, elevator shafts and pipe
shafts, together with the enclosing walls thereof; (ii) as to a floor a portion
of which is leased by Tenant, the aggregate of the Net Usable area (as defined
below) of the portion of the floor occupied by Tenant, plus the result obtained
by multiplying the areas of the Common Area on such floor times a fraction, the
numerator of which is the Net Usable Area of Tenant's portion of the floor and
the denominator of which is the Net Useable Area of all Tenant space (whether
leased or unleased, improved or unimproved) on such floor. Tenant agrees to the
Net Rentable Area specified in the Office Lease Basic Information.
 
f. Net Usable Area. The term "Net Usable Area" shall mean all floor area in the
Leased Premises as measured to the exterior glass line and from centerline to
centerline of all perimeter partitions, without deduction for columns and
projections necessary to the Building. Tenant agrees to the Net Usable Area
specified in the Office Lease Basic Information.
 
 
3

--------------------------------------------------------------------------------

 
 
g. Operating Expenses. The term "Operating Expenses" shall mean all costs of
management, operation, and maintenance of the Building, as determined by
Landlord in its sole discretion, and as calculated by Landlord in accordance
with Landlord's ordinary and customary method of accounting, including, without
limitation; (1) all costs of electricity, natural gas, fuel oil, water, waste
disposal, sewer and other utilities servicing the Building; (2) all insurance
premiums and management fees; (3) real property taxes, general or special
assessments imposed upon the Building, personal property taxes imposed upon any
personal property used in the management, operation and maintenance of the
Building, all reasonable costs (including attorneys' fees, experts' and
witnesses' fees) incurred in contesting the validity or amount of any taxes or
assessments or in obtaining a refund thereof, and if any tax or assessment
(including, without limitation, any franchise, income, profit, sales, use,
occupancy, gross receipts or rental tax) is imposed upon Landlord as the owner
of the Building, or the occupancy, rents or income from the Building, in
substitution for any taxes or assessments, then such other tax or assessment,
computed as if the Building were Landlord's sole asset, will be deemed a part of
taxes and assessments; (4) all costs of maintenance, operation, and repair of
the Building (including maintenance of all elevators, HVAC, electrical, and
other systems and equipment contained therein), and the costs of replacing tools
or equipment used for such maintenance, operation or repair), (5) all general
administrative expenses regarding the operation and maintenance of the Building
(including wages, fees, payroll and benefits of janitorial, security, grounds
and building maintenance, and administrative personnel and contractors , and
accounting, legal and other professional fees); (6) the rent or rental value of
the Building's management office; (7) the costs of licenses, permits and similar
fees and charges; and (8) amortization of capital improvements made to the
Building after Term Commencement which are undertaken primarily for the purpose
of reducing Operating Expenses, or which are required to comply with any laws,
ordinances, rules or regulations.
 
h. Percentage Share of Space. The term "Percentage Share of Space" for purposes
of Paragraph 6 shall mean the percentage specified in the Office Lease Basic
Information.


3.
TERM OF LEASE. The term of this Lease (the "Term") shall commence on the Term
Commencement date, and unless sooner terminated as hereinafter provided, shall
end on the Term Expiration date; as such dates are respectively specified in the
Office Lease Basic Information. The terms and conditions of this Lease shall
include and govern all renewal periods of the Lease, if any, as such dates and
under such other terms and conditions as are respectively specified in the
Office Lease Basic Information. Landlord agrees to proceed with due diligence to
complete the construction of the Leased Premises or to otherwise prepare the
Leased Premises for Tenant's occupancy on or before the Term Commencement. In
the event that Tenant, with Landlord's consent, occupies the Leased Premises at
any time prior to Term Commencement, then Term Commencement shall be on the date
of such occupancy, and Tenant shall pay to Landlord a pro rata share of the Base
Monthly Rental for the period from such commencement date through the first day
of the month next following or, if this Lease provides for Rental Abatement as
set forth in the Office Lease Basic Information, then the Term Commencement
shall be deemed to be the date of such occupancy and a pro rata share of the
first monthly payment of Base Monthly Rental shall be due and payable upon
expiration of the exact amount of time of Rental Abatement specified.
Thereafter, the schedule of Basic Monthly Rental shall be unaltered.



4.
POSSESSION. Taking of possession by Tenant shall be deemed conclusively to
establish that the Leased Premises have been prepared or completed in accordance
with the Initial Improvement of Premises (see Exhibit "B" attached) and that the
Leased Premises are in good, satisfactory and acceptable condition. If this
Agreement is executed before the Leased Premises herein become ready for
occupancy and Landlord cannot acquire and/or deliver possession of the Leased
Premises by Term Commencement, this Lease shall not be void or voidable; and
Tenant waives any claim for damages due to such delay. Landlord waives the
payment of any rental or the running of any Rental Abatement until Landlord
delivers possession of the Leased Premises to Tenant, unless specified otherwise
in the Office Lease Basic Information or any Exhibit attached hereto. No delay
in delivery or possession shall operate to terminate this Lease, but such delay
shall operate to extend the Term Commencement and the Term Expiration hereof
(except for Tenant-caused delays which shall not be deemed to delay commencement
of the Term).

 
 
4

--------------------------------------------------------------------------------

 
 

5.
BASE MONTHLY RENTAL.

 
a. Subject to the further provisions of this Paragraph 5, Tenant shall pay to
Landlord the Base Monthly Rental specified in the Office Lease Basic
Information, which shall be payable by the first day of each month, in advance,
without prior demand and without any deduction or set-off, during the Term,
except that the payment of the first month of Base Monthly Rental in the amount
specified in the Office Lease Basic Information, after expiration of any Rental
Abatement as provided therein, shall be paid simultaneously with the execution
of this Lease by Tenant. Base Monthly Rental shall at all times be subject to
Rental Adjustment as provided in Paragraph 6 below.


b. It is acknowledged and agreed that the late payment by Tenant to Landlord of
Base Monthly Rental or any other rent, additional rent, or other sums due under
the Lease shall cause Landlord to incur costs not contemplated by this Lease,
the exact amount of which would be extremely difficult and impractical to
ascertain. Such costs include, but are not limited to, processing, clerical and
accounting charges, lost interest, and late charges which may be imposed on
Landlord by the terms of any security instrument. Therefore, if Landlord does
not receive any installment of Base Monthly Rental, or any other rent,
additional rent, or other sum by the end of the 5th day following the date due,
a late fee of five percent (5%) shall be imposed upon such Base Monthly Rental,
rent, additional rent, or other sum. In addition, at Landlord's option, all
unpaid rents will accrue interest at the rate of eighteen per centum (18%) per
annum from the due date until paid.


6.
RENTAL ADJUSTMENT. Tenant agrees to pay Landlord as additional rent each year
beginning after the last day of the Base Year as stated in the Office Lease
Basic Information, on demand, Tenant's pro-rata share of all Operating Expenses
in excess of those for the Base Year. For purposes of this Paragraph, Tenant's
share of such Operating Expenses shall equal the total amount of such Operating
Expenses of the Building for the applicable calendar year less the total amount
of the Operating Expenses of the Building for the Base Year multiplied by
Tenant's Percentage Share of Space as stated in the Office Lease Basic
Information. It is understood, and Tenant hereby specifically agrees, that in no
event shall the Operating Expenses for any calendar year be calculated or deemed
to equal less than those computed for the calendar year immediately preceding.
At landlord's election, and beginning not sooner than the first day of the first
calendar month after expiration of (i) the Base Year (as specified in the Office
Lease Basic Information) or (ii) Rental Abatement (whichever shall last occur),
an amount equal to one-twelfth (1/12) of Landlord's good faith estimate of the
additional rent due hereunder for the calendar year during which the (i) Base
Year or (ii) Rental Abatement period expires (whichever is later) shall be
payable each month in advance as additional rent, along with Base Monthly
Rental, on the first day of each month of such year, with an adjustment to be
made between Tenant and Landlord within sixty (60) days after the end of such
year to account for any differences between such estimated additional rent and
that actually due. If the difference between such estimated additional rent and
that actually due results in an amount due Landlord from Tenant, Tenant shall
pay such amount to Landlord within ten (10) days after notice from Landlord to
Tenant, and if any such amount is due to Tenant from Landlord, Landlord shall
apply such amount against Tenant's next due estimated additional rent payment.
Tenant's obligation to pay for increases in Operating Expenses as provided
herein shall survive any expiration or other termination of this Lease.

 
 
5

--------------------------------------------------------------------------------

 
 

7.
SECURITY DEPOSIT.

 
a. As security for the faithful performance by Tenant throughout the Term (and
any renewals and extensions of the Term) of all the terms and conditions of the
Lease on the part of Tenant to be performed, Tenant has deposited with Landlord
the sum shown in the Office Lease Basic Information as the Security Deposit
(hereinafter referred to as the "Security Deposit"). Such amount shall be
returned to Tenant, without interest, within ninety (90) days after the latter
of the Term Expiration as set forth in the Office Lease Basic Information or the
day Tenant actually vacates the Leased Premises, provided Tenant has fully and
faithfully observed and performed all of the terms, covenants, agreements,
warranties and conditions hereof on its part to be observed and performed.
Landlord shall have at any time during the Term the right to apply all or any
part of the Security Deposit toward the cure of any default of Tenant; provided,
however, that the Security Deposit will not be a limitation on Landlord's
damages or other rights under this Lease, or a payment of liquidated damages. If
all or any part of the Security Deposit is so applied by Landlord, then Tenant
shall immediately pay to Landlord upon demand an amount sufficient to return the
Security Deposit to the balance on deposit with Landlord prior to said
application.


b. As additional security for Tenant's obligation to take possession of the
Leased Premises on the date of the Term Commencement and to comply with all of
Tenant's covenants, warranties, agreements and provisions on the Term
Commencement, Tenant has herewith paid to Landlord the first month of Base
Monthly Rental as provided in Paragraph 5 above, for purposes of application in
reduction, but not in satisfaction, of damages which may be suffered by Landlord
if Tenant fails to take possession or to commence the payment of Base Monthly
Rental in accordance with Tenant's obligations under this Lease. The first
month's Base Monthly Rental paid pursuant to Paragraph 5 above, as referenced in
this Paragraph, shall be applied to the first full month of Base Monthly Rental
as provided in the Office Lease Basic Information, provided Tenant is not then
in default hereunder, subject to such additional amount which may be due from
and payable by Tenant pursuant to Paragraph 6 above.


c. In the event of a sale or transfer of Landlord's interest in the Leased
Premises or the Building or a lease by Landlord of the Building, Landlord shall
have the right to transfer the Security Deposit and first month's rent to the
purchaser or lessee, as the case may be, and Landlord shall be relieved of all
liability to tenant for the return of such amounts. Tenant shall look solely to
the new owner or landlord for the return of the same.


d. Landlord may commingle the Security Deposit and the first month's Base
Monthly Rental along with any other sums paid by Tenant to Landlord with other
or similar deposits made by other tenants occupants of the Building or with
Landlord's general operating funds.


e. The Security Deposit may not be assigned or encumbered by the Tenant, and any
attempted assignment or encumbrance by the Tenant shall be null and void.
 
 
6

--------------------------------------------------------------------------------

 


8.
USE AND OCCUPANCY. Tenant agrees that the Leased Premises will be used only for
general office purposes and for no other purpose (unless stipulated in
differently in Exhibit C “Special Stipulations”), that no unlawful use of the
Leased Premises will be made, and that no sign may be painted or displayed on
any part of the Building, except that the name and business or profession of
Tenant may be posted in an appropriate manner approved in advance by Landlord,
in its discretion, on or adjacent to the door or doors to the Leased Premises.
Any such sign shall be provided by Landlord, at Tenant's expense, payable upon
demand. Tenant shall not use or occupy the Leased Premises in any manner which
would violate any certificate of occupancy issued for the Leased Premises, that
would cause damage to the Building, that would constitute a public or private
nuisance, that would disturb the quiet enjoyment of other tenants of the
Building, or that would violate any law, ordinance, order, rule, regulation, or
other governmental requirement. Tenant affirmatively covenants and agrees to
comply with all laws, ordinances, orders, rules, regulations, and any other
governmental requirements relating to the use, condition or occupancy of the
Leased Premises, and all rules, orders, regulations and requirements of the
board of fire underwriters or insurance service office, or any other similar
body having jurisdiction over the Building. The cost of such compliance shall be
borne by Tenant. Upon the termination of this Lease, Tenant will vacate and
surrender possession of the Leased Premises to Landlord in as good condition as
the Leased Premises were at the commencement of this Lease, normal wear and tear
excepted. Landlord disclaims any warranty that the Leased Premises are suitable
for Tenant’s use and Tenant acknowledges that it has had a full opportunity to
make its own determination in this regard.



9.
UTILITIES. So long as Tenant is not in default under this Lease, Landlord shall
supply electric current for the lighting fixtures as installed in the Leased
Premises, toilets, corridors, and restrooms, and for normal use by electrically
powered office machines requiring 110 volt general (but no dedicated) electrical
lines, but Landlord shall not be responsible for any power failure or
fluctuations. Landlord shall furnish a reasonable amount of hot and cold running
water to lavatories and toilets in or proximate to the Leased Premises and shall
keep all plumbing in good repair. It is specifically agreed that Landlord
undertakes to furnish only a reasonable amount of electric current and water and
that Landlord reserves the right to install meters and to make extra rental
charges for any consumption of electric current or water which it deems, in its
discretion, to be greater than normal office use, or to be excessive or wasteful
as compared to other office tenants in the Building.



10.
HEATING AND AIR CONDITIONING. Landlord shall maintain and operate heating, air
conditioning and ventilation systems for all common area parts of the Building
except storage space. The heating, air conditioning and ventilation systems
shall be operated and maintained, except on holidays and Sundays, between the
hours of 8:00 a.m. and 6:00 p.m. on weekdays and from 8:00 a.m. to 1:00 p.m. on
Saturdays.




11.
ELEVATORS.  Landlord shall furnish non-attended elevator service (if the
Building has such equipment serving the Leased Premises), in common with
Landlord and other tenants and occupants and their agents and invitees, to all
occupied floors of the Building during ordinary business hours and make a
reasonable number of elevators available for such persons as properly enter the
Building at other times.



12.
INTERRUPTION OF SERVICES. Landlord shall not be liable for damages to Tenant
alleged to be caused or occasioned by or in any way connected with or as a
result of any interruption, defect or breakdown from any cause whatever in any
of the services herein referred to in Paragraphs 8, 9, 10 and 11 above, or
elsewhere herein, and no actual or constructive eviction of Tenant shall be
deemed to have occurred hereunder by virtue of any such interruption, defect, or
breakdown. However, within a reasonable period of time after receipt of actual
written notice of any such interruption, defect or breakdown, Landlord will take
such steps as Landlord deems reasonable to restore any such interrupted service
or to remedy any such defect.



 
7

--------------------------------------------------------------------------------

 
 

13.
MAINTENANCE AND ALTERATIONS.

 
a. Any alterations, additions or improvements permitted herein, other than the
Landlord Contribution to the Tenant Improvements as set forth in Exhibit "B"
attached, and as limited therein, shall be made at the sole expense of Tenant.
Tenant agrees that Tenant will make no alterations, additions or improvements to
the Leased Premises without the prior written consent of Landlord. Landlord may
withhold its approval, in Landlord's sole and absolute discretion, for any
alterations, additions or improvements to the Leased Premises if such
alterations, additions or improvements affect the structural components and
elements, or the electrical, plumbing or mechanical systems, of the Building.
All alterations, additions or improvements made by and for Tenant, including but
not limited to, any and all subdividing partitions, walls or railings of
whatever type, material or height, but excepting moveable equipment, movable
office furniture or furnishings put in at the expense of Tenant, shall, when
made, be the property of Landlord and shall remain upon and be surrendered with
the Leased Premises as a part thereof at Term Expiration or any earlier
termination of this Lease. Any moveable equipment, moveable furniture or
furnishings installed in, or removed from, the Leased Premises shall be
installed or removed without damage to the Leased Premises or the Building, or
Tenant shall promptly repair such damage. Upon the Term Expiration or any
earlier termination of this Lease, Tenant shall remove all moveable equipment,
moveable furniture or furnishings installed in the Leased Premises, or any such
property remaining in the Leased Premises after Term Expiration or earlier
termination shall be deemed to have been abandoned and may be removed by
Landlord at Tenant's expense. Tenant accepts the Leased Premises in its present
condition and as suited for the use and purposes contemplated by Tenant.
Landlord shall not be required to make any repairs or improvements to the Leased
Premises except as herein set forth and shall not, under any circumstances, be
required to make any repairs necessitated by virtue of Tenant's or its agents'
or visitors' actions. Otherwise, Tenant shall keep the Leased Premises in good
order, condition and repair, including but not limited to the floors, walls,
ceilings, light fixtures, and plumbing fixtures. Any repainting, renovation or
decoration of the Leased Premises shall be at the sole expense of Tenant. Tenant
shall keep the Leased Premises in as good a state of repair as when received,
normal wear and tear excepted. Tenant is hereby permitted to make such repairs
to the Leased Premises at its own expense that Tenant may deem advisable during
the term of this Lease and without liability on the part of Landlord that
written consent of Landlord shall first be obtained. Tenant will pay or cause to
be paid all costs and charges for work done by it or caused to be done by it, in
or to the Leased Premises or the Building, and for all materials furnished for
or in connection with the work. Tenant will indemnify and hold Landlord harmless
from all liabilities, liens, claims, costs, and demands on account of such work.
If any mechanic's, material man’s or other lien is filed against the Leased
Premises or the Building, Tenant will cause such lien to be discharged of record
within ten (10) days after the lien is filed. Nothing contained in this Lease is
the consent or agreement of Landlord to subject Landlord's interest in the
Leased Premises or the Building to liability under any lien law. Tenant will
fully reimburse Landlord for any costs occasioned by the acts of Tenant and paid
by Landlord, including legal fees.
 
b. With respect to work by Tenant on the Initial Improvements of the Leased
Premises as provided in Exhibit "B" of this Lease, and with respect to any
alterations, additions, improvements, renovations, repairs or decorations which
Tenant may, in the future, be permitted to make or construct in the Leased
Premises, such work by Tenant shall be subject to the following standards:
 
(i) Whenever, after the Term Commencement, Tenant is permitted or required to
maintain and repair, or make additions or alterations to, the Leased Premises,
Tenant shall commence such work only after Landlord has approved the plans
therefor and any contractor proposed by Tenant to perform the work.
 
 
8

--------------------------------------------------------------------------------

 
 
(ii) Tenant shall cause the work to be done and completed in a good, substantial
and workman-like manner free from faults and defects, in compliance with all
laws, ordinances, rules and regulations, and should utilize only new materials
and supplies. Tenant shall be solely responsible for construction means,
methods, techniques, sequences and procedures, and for coordinating all
activities relating to Tenant's work, and the Landlord shall not have any duty
or obligation to inspect the work, but shall have the right to do so.
 
(iii)  Whenever Tenant is required to perform any work on the Leased Premises,
Tenant shall promptly commence the work and, once commenced, diligently and
continually pursue the work and complete the work in a reasonable time. Tenant
shall supervise and direct the work utilizing its best efforts and reasonable
care, and assign qualified personnel to the work in order to cause the work to
be completed in an expeditious fashion.
 
(iv) Except as provided in Exhibit "B" with respect to Landlord's Contribution
toward the initial improvement of the Leased Premises, Tenant shall provide and
pay for all labor, materials, goods, supplies, equipment, appliances, tools,
construction equipment and machinery and other facilities and services necessary
for the proper execution and completion of the work. Tenant shall promptly pay
when due all costs and expenses incurred in connection with the work, and not
permit or suffer to exist any liens against the Building. Tenant shall pay all
fees and taxes required by law in connection with the work, and procure all
permits and licenses necessary for the performance of the work.
 
(v) Tenant shall be responsible for the acts and omissions of all of its
employees and all other persons performing any of the work. Tenant shall
initiate, maintain and supervise all necessary safety precautions and programs
in connection with the work, and take all reasonable protection to prevent
damage, injury or loss to, the work, all persons performing work on the Leased
Premises, all other persons who may be involved in or affected by the work, all
materials and equipment to be incorporated in the work, and all other property
on the Leased Premises or adjacent thereto.
 
(vi) Tenant shall defend, indemnify and save Landlord and its officers,
employees and agents harmless from all liabilities, damages, losses, costs,
expenses, causes of action, suits, claims, demands and judgments of any nature
arising out of, by reason of, or in connection with Tenant's work.


14.
RIGHT OF ENTRY. Tenant agrees that Landlord shall have the right to enter and to
grant licenses to enter the Leased Premises at any time, (a) to examine the
Leased Premises, (b) to make alterations and repairs to the Leased Premises or
to the Building (including the right, during the progress of such alterations or
repairs, to keep and store within the Leased Premises all necessary materials,
tools and equipment), (c) for any purpose which Landlord may deem necessary for
the operation and maintenance of the Building, and (d) to exhibit the Leased
Premises to applicants for hire or prospective purchasers or lenders. Such entry
shall neither render Landlord liable to any claim or cause of action (or loss of
or damage to the business or property of Tenant, by reason thereof) nor in any
manner affect the obligations and covenants of this Lease. Tenant hereby waives
any claim of injury or inconvenience to Tenant's business, interference with
Tenant's business, loss of occupancy or quiet enjoyment of the Leased Premises,
or any other loss occasioned by such entry.




15.
INSURANCE.

 
a. If, because of anything done, caused to be done, permitted or omitted by
Tenant, the premium rate for any kind of insurance affecting the Building shall
be raised, Tenant agrees that the amount of the increase in premium which
Landlord shall be thereby obligated to pay for such insurance shall be paid by
Tenant to Landlord on demand as additional rent, and that upon demand of
Landlord that Tenant remedy the condition which caused the increase in the
insurance premium rate, Tenant will remedy such condition within five (5) days
after such demand. Tenant agrees that Tenant shall not do, nor cause to be done,
nor permit on the Leased Premises, anything deemed by Landlord to be hazardous.
 
 
9

--------------------------------------------------------------------------------

 
 
b. Tenant shall obtain and maintain during the term of this Lease comprehensive,
"all risk" general liability coverage for bodily injury and property damage
insuring against any and all liability to Tenant and Landlord arising out of the
maintenance, and occupancy of the Leased Premises with aggregate liability
limits of not less than $2,000,000.00 for injuries to or death of persons in any
one occurrence and of not less than $500,000.00 for damage to property. Tenant
shall additionally maintain in full force and effect during the Term full
replacement cost fire and extended coverage insurance insuring Tenant's
furniture, furnishings, equipment and other personal property in and about the
Leased Premises. Landlord and Landlord's agents shall be named insured on all
such policies, and all such policies shall provide that they cannot be cancelled
or modified without first having given Landlord fifteen (15) days written notice
thereof. All policies of liability insurance specified in this Lease shall
specifically insure Tenant's performance of the indemnity agreements contained
in this Lease. Further, Tenant shall give notice to its insurance carrier or
carriers of coverage herein required, and any waivers of liability and indemnity
agreements contained in this Lease and shall provide Landlord with a certificate
of insurance reflecting the coverage obtained. A similar certificate in form
acceptable to Landlord renewing coverage for at least one (1) year shall be
delivered to Landlord not later than thirty (30) days prior to the expiration
date of such policies.
 
c. At all times during the Term, Tenant shall procure and maintain Workers’
Compensation Insurance in accordance with the laws of the State of Georgia.


16.
INDEMNITY.



a. Tenant agrees to defend, indemnify and save harmless Landlord and the agents,
servants, invitees, licensees and employees of Landlord against and from any and
all losses, costs, damages, liabilities and claims (including attorney's fees
and expenses) by or on behalf of any person, firm or corporation arising by
reason of injury to person or property occurring in the Leased Premises or the
Building, occasioned in whole or in part by any act or omission on the part of
Tenant or an employee (whether or not acting within the scope of employment),
agent, licensee, invitee or undertenant of Tenant, or by reason of any use by
Tenant of the Leased Premises or any breach, violation or non-performance of any
covenant in this Lease on the part of Tenant to be observed or performed, and
also for any matter or thing growing out of the occupancy or use of the Leased
Premises by Tenant or anyone holding through or under Tenant. If any action or
proceeding is brought against Landlord, or Landlord's agents, servants,
invitees, licensees and employees, by reason of any such claim, Tenant shall
defend the claim at Tenant's expense with counsel reasonably satisfactory to
Landlord. Tenant agrees to pay for all damage to the Building, as well as all
damage to tenants or occupants thereof, caused by Tenant's misuse or neglect of
said Leased Premises, its apparatus or appurtenances. Landlord shall not be
liable to Tenant for any damage by or from any act or negligence of any tenant
or other occupant of the Building or by any owner or occupant of adjoining or
contiguous property.


17.
FIRE OR OTHER CASUALTY. Subject to provisions of the next sentence, Landlord
agrees that if before or during the term of this Lease the Leased Premises shall
be damaged by fire or other casualty, not occasioned by the act of tenant or the
servants, licensees, invitees or agents of Tenant, Landlord will cause the
Leased Premises to be repaired with reasonable dispatch after actual notice to
it of the damage, due allowance to be made for any delay resulting from any
cause beyond Landlord's reasonable control; provided, however, that Landlord
shall not be required to repair or replace any property which Tenant may be
entitled to remove or which Landlord may require Tenant to remove from the
Leased Premises pursuant to Paragraph 13, above; and provided further, that
during the time, if any, that the Leased Premises are unfit for occupancy by
Tenant, the Base Monthly Rental and additional rent shall abate pro rata (based
upon the amount of said Leased Premises being untenantable) without the Term
Expiration of the Lease being extended. However, if Landlord in its sole
discretion decides not to cause the Leased Premises to be repaired and restored,
Landlord may terminate this Lease by notifying Tenant within a reasonable time
after such damage of Landlord's election to terminate this lease, immediately if
the Term shall not have commenced, or on a date to be specified in such notice
if during the Term. In the event of the giving of such notice during the Term,
this Lease shall expire and all interest of Tenant in the Leased Premises shall
terminate on the date specified in such notice, and the Base Monthly Rental
shall be apportioned and paid up to the time of such fire or other casualty if
the Leased Premises are damaged, or up to the specified date of termination if
the Leased Premises are not damaged. If the Leased Premises is not repaired
within ninety (90) days after actual written notice to Landlord of the casualty
(or such longer period as is reasonable required by Landlord to repair such
damage), Tenant may terminate this Lease within fifteen (15) days by written
notice to Landlord. Tenant fully assumes the risk of any damage to all personal
property of Tenant from time to time situated in the Leased Premises. Tenant
shall have no right or claim to any part of any insurance proceeds made to or
received by Landlord for such fire or other casualty or against Landlord for the
value of any unexpired term of this Lease.

 
 
10

--------------------------------------------------------------------------------

 
 

18.
DEFAULT. Tenant shall be in default under this Lease upon the occurrence of any
one or more of the following events or occurrences, each of which shall be
deemed to be a material event of default by Tenant;

 
(a) Landlord does not actually receive payment of the full amount of the Base
Monthly Rental or additional rent or other rent or other payment or
reimbursement due hereunder punctually on the due date thereof;
 
(b) Tenant fails to fully and punctually observe or perform any of the terms of
covenants of this Lease, other than the payment of rent, or of any of the Rules
and Regulations now or hereafter established for the governing of the Building,
and shall not cure such failure within ten (10) days after notice to Tenant of
such failure;
 
(c) Tenant fails to take possession or occupancy of, or deserts or abandons the
Leased Premises, or the Leased Premises become vacant;
 
(d) Any representation, statement, or warranty made by Tenant orally, in this
Lease, or in any information sheet or documents furnished by Tenant or any
guarantor hereof with respect to the net worth, liabilities, assets, or
financial condition of Tenant or any guarantor hereof, or any other matters,
shall be or prove to be untrue or misleading;
 
(e) Tenant shall be in default, in the payment of rent or otherwise, under
another lease with Landlord in the Building, or
 
(f) The filing or execution or occurrence of: (i) a petition by or against
Tenant or any guarantor hereof in bankruptcy or seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any provision of the present or any future bankruptcy act or any
other present or future federal, state or other bankruptcy or insolvency statute
or law, (ii) adjudication of Tenant or any guarantor hereof as a bankrupt or
insolvent, or insolvency in the bankruptcy or equity sense, (iii) an assignment
by Tenant or any guarantor hereof for the benefit of creditors, (iv) a petition
or other proceeding by or against Tenant or any guarantor hereof for, or the
appointment of a trustee, receiver, guardian, conservator or liquidator with
respect to any portion of Tenant or guarantor's property, (v) any levy,
execution, or attachment against Tenant or any guarantor hereof, or (vi) any
transfer or passage of any interest of Tenant under this Lease by operation of
law.
 

18.1
REMEDIES.  Upon the occurrence of any one or more of the events of default
listed in Paragraph 18, or upon the occurrence of any other default or defaults
by Tenant under this Lease, Landlord may, at Landlord's option, without any
demand or notice whatsoever (except as expressly required in Paragraph 18):

 
 
11

--------------------------------------------------------------------------------

 
 
(i) Terminate this Lease by giving Tenant notice of termination, in which event
this Lease shall expire and terminate on the date specified in such notice of
termination, and Tenant shall remain liable for all obligations under this Lease
arising up to the date of such termination, and Tenant shall surrender the
Leased Premises to Landlord on the date specified in such notice; or
 
(ii) Terminate this Lease as provided in Subparagraph 18.1(a) (i) hereof and
recover from Tenant all damages Landlord may incur by reason of Tenant's
default, including, without limitation, a sum which, at the date of such
termination represents the present value (discounted at a rate equal to the then
average rate for Moody's "AAA" rated corporate bonds) of the excess, if any, of
(aa) the Base Monthly Rental and all other sums which would have been payable
hereunder by Tenant for the period commencing with the day following the date of
such termination and ending with the date hereinbefore set for the expiration of
the full term hereby granted, over (bb) the aggregate reasonable rental value of
the Leased Premises for the same period, all of which present value of such
excess sum shall be deemed immediately due and payable; provided that, Landlord
must use its best efforts to re-lease the leased Premises, in mitigation of any
damage allowed to Landlord hereunder; or
 
(iii) Without terminating this Lease, declare immediately due and payable all
Base Monthly Rental and other rents and amounts due and coming due under this
Lease for the entire remaining term hereof, together with all other amounts
previously due, at once, which total amount shall be discounted to the present
value (discounted at a rate equal to the then average rate of Moody's "AAA"
rated corporate bonds); provided, however, that such payment shall not be deemed
a penalty or liquidated damages but shall merely constitute payment in advance
of rent for the remainder of said term. Upon making such payment, Tenant shall
be entitled to receive from Landlord all rents received by Landlord from other
assignees, tenants, and subtenants on account of said Premises during the term
of this Lease, provided that the monies to which Tenant shall so become entitled
shall in no event exceed the entire amount actually paid by Tenant to Landlord
pursuant to the preceding sentence less all costs, expenses and attorney's fees
of Landlord incurred in connection with the reletting of the Leased Premises;
provided that, no assignment, lease or sublease by Tenant presented by tenant to
Landlord shall be unreasonably denied; or
 
(iv) Without terminating this Lease, and with or without notice to Tenant,
Landlord may in Landlord's own name but as agent for Tenant enter into and upon
take possession of the Leased Premises or any part thereof, and, at Landlord's
option, remove persons and property therefrom, and such property, if any, may be
removed and stored in a warehouse or elsewhere at the cost of, and for the
account of, Tenant, all without being deemed guilty of trespass or becoming
liable for any loss or damage which may be occasioned thereby, and Landlord may
rent the Leased Premises or any portion thereof as the agent of Tenant with or
without advertisement, and by private negotiations and for any term upon such
terms and conditions as Landlord may deem necessary or desirable in order to
relet the Leased Premises. Landlord shall in no way be responsible or liable for
any rental concessions or any failure to rent the Leased Premises or any part
thereof, or for any failure to collect any rent due upon such reletting. Upon
each such reletting, all rentals received by Landlord from such reletting shall
be applied: first, to the payment of any indebtedness (other than any rent due
hereunder) from Tenant to Landlord; second, to the payment of any costs and
expenses of such reletting, including, without limitation, brokerage fees and
attorney's fees and costs of alterations and repairs; third, to the payment of
rent and other charges then due and unpaid hereunder, and the residue, if any,
shall be held by Landlord to the extent of and for application in payment of
future rent as the same may become due and payable hereunder. If such rentals
received from such reletting shall at any time or from time to time be less than
sufficient to pay to Landlord the entire sums then due from Tenant hereunder,
Tenant shall pay any such deficiency to Landlord. Such deficiency shall, at
Landlord's option, be calculated and paid monthly. No such reletting shall be
construed as an election by Landlord to terminate this Lease unless a written
notice of such election has been given to Tenant by Landlord. Notwithstanding
any such reletting without termination, Landlord may, at any time thereafter,
elect to terminate this Lease for any such previous default provided the same
has not been cured; provided that, Landlord must use its best efforts to
mitigate any damage or rent allowed to Landlord hereunder; or
 
 
12

--------------------------------------------------------------------------------

 
 
(v) Pursue such other remedies as are available at law or equity, including,
without limitation, an action for specific performance requiring Tenant to
perform Tenant's obligations under this Lease.
 
b. Landlord's pursuit of any remedy or remedies, including, without limitation,
any one or more of the remedies stated in the foregoing Subparagraph 18.1(a),
shall not (i) constitute an election of remedies or preclude pursuit of any
other remedy or remedies provided in this Lease or any other remedy or remedies
provided by law or in equity, separately or concurrently or in any combination,
or (ii) serve as the basis for any claim of actual or constructive eviction, or
allow Tenant to withhold any payments under this Lease.
 
c. If this Lease shall terminate as a result of, or while there exists, a
default hereunder, any funds of Tenant held by Landlord may be applied by
Landlord to any damages payable by Tenant (whether provided for herein or by
law) as a result of such termination or default.
 
d. Tenant covenants and agrees that Tenant shall not interpose any counterclaim
or claim for offset or deduction in any summary proceeding brought by Landlord
to recover possession of the Leased Premises.
 
e. Neither the commencement of any action or proceeding, nor the settlement
thereof, nor entry of judgment thereon shall bar Landlord from bringing
subsequent actions or proceedings from time to time, nor shall the failure to
include in any action or proceeding any sum or sums then due be a bar to the
maintenance of any subsequent actions or proceedings for the recovery of such
sum or sums so omitted.
 
f. No termination of this Lease prior to the normal expiration thereof, by lapse
of time or otherwise, shall affect Landlord's right to collect rent for the
period prior to termination thereof. Tenant covenants and agrees not to vacate
the Premises or exercise any right of termination arising out of any breach by
Landlord of any provision of this Lease or the condition or state of repair of
the Premises. No surrender of the Premises or any part thereof by delivery of
keys or otherwise shall operate to terminate this Lease unless and until
expressly accepted in writing by a authorized officer of Landlord.
 
g. If Landlord terminates this Lease or Tenant’s right to possession of the
Leased Premises, Landlord shall have no obligation to mitigate Landlord’s
damages except to the extent required by applicable law. If Landlord has not
terminated this Lease or Tenant’s right to possession of the Leased Premises,
Landlord shall have no obligation to mitigate under any circumstances and may
permit the Leased Premises to remain vacant or abandoned. If Landlord is
required to mitigate damages as provided herein: (i) Landlord shall be required
only to use reasonable efforts to mitigate, which shall not exceed such efforts
as Landlord generally uses to lease other space in the Building; (ii) Landlord
will not be deemed to have failed to mitigate if Landlord or its affiliates
lease any other portions of the Building or other affiliates in the same
geographic area, before re-letting all or any portion of the Leased Premises,
and (iii) any failure to mitigate as described herein with respect to any period
of time shall only reduce the Base Monthly Rental and other amounts to which
Landlord is entitled hereunder by the reasonable rental value of the Leased
Premises during such period.
 
h. The foregoing provisions of Paragraph 18 and this Paragraph 18.1 shall apply
to any renewal or extension of this Lease.
 
i. The specific remedies to which Landlord may resort under the terms of this
Lease are cumulative and are not intended to be exclusive of any other remedies
or means of redress to which it may be lawfully entitled in case of any breach
or threatened breach by Tenant of any provisions of this Lease.
 
 
13

--------------------------------------------------------------------------------

 



19.
ASSIGNMENT AND SUBLETTING.  Tenant may not, without the prior written consent of
Landlord, endorsed hereon, assign this Lease or any interest herein or in the
Leased Premises, or mortgage, pledge, encumber, hypothecate or otherwise
transfer or sublet the Leased Premises or any part thereof or permit the use,
management or control of the Leased Premises by any party other than Tenant.
Landlord’s consent to a proposed assignment or subletting shall not be
unreasonably withheld; however, in addition to any other grounds for denial,
Landlord’s consent shall be deemed reasonably withheld if, in Landlord’s sole
discretion: (a) the proposed assignee or subtenant does not have the financial
strength to perform its obligations under this Lease or any proposed sublease;
(b) the business and operations of the proposed assignee or subtenant are not of
comparable quality to the business and operations being conducted by other
tenants in the Building; (c) the use of the Leased Premises or the Building by
the proposed assignee or subtenant would, in Landlord’s reasonable judgment,
impact the Building in a negative manner; or (d) Tenant has failed to cure a
default at the time Tenant requests consent to the proposed transfer or
sublease. Consent to one or more such transfers or subleases shall not destroy
or waive this provision, and all subsequent transfers and subleases shall
likewise be made only upon obtaining the prior written consent of Landlord.
Sub-tenants or transferees shall become directly liable to Landlord for all
obligations of Tenant hereunder, without relieving Tenant for any liability
therefor, and Tenant shall remain obligated for all liability to Landlord
arising under this Lease during the entire remaining term of this Lease,
including any extensions, whether or not authorized herein. If this Lease is
assigned or the Leased Premises are subleased pursuant to the terms of this
paragraph, then the excess of any amounts of rental and other charges, however
designated, payable by such assignee or sublessee pursuant to the assignment or
sublease over the rental and other charges payable by Tenant hereunder shall
belong to, and shall be payable to, Landlord. If Tenant shall transfer or sublet
this Lease or any part of the Leased Premises or shall request the consent of
Landlord to any transfer or sublease, Tenant shall pay to Landlord as additional
rent Landlord’s costs related thereto, including Landlord’s reasonable
attorneys’ fees and a minimum fee to Landlord of Five Hundred Dollars ($500.00).



20.
BUILDING RULES AND REGULATIONS. Tenant has read the Rules and Regulations hereto
attached as Exhibit "D" and hereby agrees to abide by and conform to the same
and to such further reasonable rules and regulations as Landlord may from time
to time make or adopt for the care, protection and benefit of the Building or
the general comfort and welfare of its occupants. Tenant further agrees that
Landlord shall have the right to waive any or all of such Rules and Regulations
in the case of any one or more Tenants in the Building without affecting
Tenant's obligations under this Lease and said Rules and Regulations. Landlord
shall not be responsible for the non-conformance by any other tenant to any of
said Rules and Regulations.



21.
WAIVER. No waiver by Landlord of any violation or breach of any of the terms,
provisions or covenants herein contained shall be effective unless in a writing
signed by Landlord's authorized representative, nor shall any such waiver be
deemed or construed to constitute a waiver of any other violation or breach of
any other terms, provision or covenants herein contained. Forbearance by
Landlord to enforce one or more of the remedies herein provided upon an event of
default shall not be deemed or construed to constitute a waiver of such default.
In particular, the subsequent acceptance of rent hereunder by Landlord shall not
be deemed to be a waiver of any preceding breach by Tenant of any covenant of
agreement of this Lease, other than the failure of Tenant to pay the particular
rental so accepted, regardless of Landlord's knowledge of such preceding breach
at the time of acceptance of such rent. No payment by Tenant, nor receipt by
Landlord, of a lesser amount than the rent, additional rent, or other charges
and sums stipulated in this Lease will be deemed to be anything other than a
payment on account of the earliest stipulated rent. No endorsement or statement
on any check, or any letter accompanying any check or payment as rent, will be
deemed an accord and satisfaction. Landlord may accept the check for payment
without prejudice in Landlord's right to recover the balance of such rent or to
pursue any other remedy available to Landlord. If this Lease is assigned, or if
the Leased Premises or any parts thereof are sublet or occupied by anyone other
than Tenant, Landlord may collect rent from the assignee, subtenant or occupant
and apply the net amount collected to the rent reserved in this Lease. That
collection will not be deemed a waiver of the covenant in this Lease against
assignment or subletting, or the acceptance of the assignee, subtenant or
occupant as a tenant, or a release of Tenant from the complete performance by
Tenant of its covenants in this Lease.

 
 
14

--------------------------------------------------------------------------------

 
 
22.
HOLDING OVER. If Tenant shall fail to vacate and surrender the possession of the
Leased Premises at the termination of this Lease, whether by expiration of the
Term, default or any other basis, Landlord shall, in addition to any and all
other rights provided herein and provided by law, and without waiving any such
rights or extending the Term, be entitled to deem Tenant a tenant at sufferance
and to recover from Tenant an amount equal to two (2) times the amount of all
types of rental (including, but not limited to, Base Monthly Rental and all
additional rent) Tenant would have paid for the period immediately prior to
termination equal in time to the period from the termination of this Lease until
the date said Leased Premises are vacated and surrendered by Tenant.




23.
SUBORDINATION AND ATTORNMENT.

 
a. Tenant agrees that this Lease shall be subordinate to any security deed or
mortgage now or hereafter encumbering the Building or any interest herein and to
all advances made or thereafter to be made upon the security thereof and to any
lease now or hereafter made of the entire Building, and together with any
renewals, extensions, modifications, consolidations and replacements of any
security deed, mortgage, lease, or other encumbrance or indenture. The terms of
this provision shall be self-operative and no further instrument of
subordination shall be required by any mortgagee or lessee. Tenant, however,
upon request of any party in interest, shall execute promptly such instruments
or certificates as may be reasonable required to carry out the intent hereof,
whether said requirement is that of Landlord or any other party in interest,
including, without limitation, mortgagees or lessees. If Tenant does not
execute, acknowledge and deliver any such instruments or documents within twenty
(20) days after written demand, Landlord, its successors and assigns will be
entitled to execute, acknowledge and deliver such instruments or documents on
behalf of Tenant as Tenant's attorney-in-fact. Tenant hereby constitutes and
irrevocably appoints Landlord and its successors and assigns, as Tenant's
attorney-in-fact to execute, acknowledge and deliver those instruments and
documents on behalf of Tenant.
 
b. If any grantee or mortgagee elects to have this Lease superior to its
security deed or mortgage and signifies its election in the instrument creating
its lien or by separate recorded instrument, this Lease agreement shall be
superior to such security deed.
 
c. In the event any proceedings are brought for the foreclosure of, or in the
event of exercise of the power of sale under, any security deed or mortgage made
by Landlord covering the Building, or in the event of termination of any lease
under which Landlord may hold the same, Tenant shall automatically attorn to the
purchaser at foreclosure or under power of sale, or to the assignee or
transferee of Landlord's interest upon such lease termination, as the case may
be, and shall recognize such person as the Landlord under this Lease. Tenant
agrees that the institution of any suit, action or other proceeding by any
mortgagee to realize on Landlord's interest in the Building pursuant to the
powers granted to a mortgagee under its security deed or mortgage shall not, by
operation of law or otherwise, result in the cancellation or termination of the
obligations of Tenant hereunder. In addition, Landlord and Tenant covenant and
agree that Landlord's right to transfer or assign Landlord's interest in and to
the leased Premises, or any part or parts thereof, shall be unrestricted, and
that in the event of any such transfer of assignment by Landlord which includes
the Leased Premises, Landlord's obligations to Tenant hereunder shall cease and
terminate, Tenant looking only and solely to Landlord's assignee or transferee
for performance thereof. Upon request of Landlord's assignee or transferee, and
without cost to Landlord or the assignee or transferee, Tenant will execute,
acknowledge and deliver documents confirming the attornment. If Tenant fails or
refuses to execute, acknowledge and deliver those documents within twenty (20)
days after written demand, the assignee or transferee will be entitled to
execute, acknowledge and deliver those documents on behalf of Tenant as Tenant's
attorney-in-fact. Tenant hereby constitutes and appoints Landlord's assignee or
transferee as Tenant's attorney-in-fact to execute, acknowledge and deliver
those documents on behalf of Tenant.
 
 
15

--------------------------------------------------------------------------------

 


24.
NOTICES. All notices required or permitted to be given hereunder shall be in
writing and shall be deemed given, whether actually received or not, when
deposited, postage prepaid, in the United States mail, certified, return receipt
requested, and addressed to Landlord or Tenant at the address set forth in the
Office Lease Basic Information or at such other address as either party shall
have given to the other by notice as herein provided. Tenant hereby designates
and appoints as its agent to receive notice of all distraint and dispossessory
proceedings and all other notices required under this Lease the person in charge
of the Leased Premises at the time said notice is given or the person occupying
the Leased Premises at said time, whether such person or persons represent or
are employed by Tenant or represent or are employed by any trustee, receiver or
creditor of Tenant; and, if no person is in charge of or occupying the Leased
Premises, then such service or notice may be made by attaching the same in lieu
of mailing on the main entrance of the Leased Premises.



25.
SUBSTITUTE SPACE. Anything herein or elsewhere to the contrary notwithstanding,
Landlord shall have the option from time to time to substitute space elsewhere
in the Building in lieu of the Leased Premises by giving Tenant written notice
of its intention to do so, upon thirty (30) days prior written notice. Landlord
shall bear the expense of said removal together with the expense of any
renovation or alterations to said substituted space reasonably necessary to make
the same substantially conform in arrangement,layout and improvements to the
original space described in this Lease. If Landlord exercises its options as
aforesaid, then the substituted space shall be for all purposes hereof be deemed
to be and to constitute the Leased Premises under this Lease and all terms,
conditions, covenants, warranties, agreements and provisions of this Lease shall
continue in full force and effect and shall apply to the substituted space,
except that the rent for such space shall be equal to the lesser of the lease
monthly rental stipulated in Office Lease Basic Information or number of net
rentable square feet for such equivalent space multiplied by the rental rate per
net rentable square foot of the Leased Premises.



26.
EXCULPATION. Neither Landlord, nor any officer, director, shareholder or partner
of Landlord, shall have any personal liability with respect to any of the
provisions of this Lease. If Landlord is in default with respect to its
obligations under this Lease, Tenant shall look solely to the equity of Landlord
in and to the Leased Premises for satisfaction of Tenant's remedies, if any. It
is expressly understood and agreed that Landlord's liability under the terms of
this Lease shall in no event exceed the amount of its interest in and to the
Leased Premises.



27.
ATTORNEY'S FEES AND HOMESTEAD. If any rent or other debt owing by Tenant to
Landlord hereunder is collected by or through an attorney at law, Tenant agrees
to pay (i) an additional amount equal to fifteen percent (15%) of all amounts,
including interest and costs, owing under his Lease as attorney's fees, and (ii)
all other costs of collection. In addition, Tenant agrees to pay all attorney's
fees and expenses Landlord incurs in any other litigation or negotiation in
which Landlord shall become involved through or on account of this Lease. Tenant
waives all homestead rights and exemptions which it may have under any law as
against any obligation owing under this Lease. Tenant hereby assigns to Landlord
any homestead and exemption to which it might be entitled.

 
 
16

--------------------------------------------------------------------------------

 
 
28.
ENTIRE AGREEMENT. This Lease contains the entire agreement of the parties, and
no representations or agreement, oral or otherwise between the parties not
embodied herein regarding the subject matter hereof, shall be of any force or
effect. No failure of Landlord to exercise any power given Landlord hereunder,
or to insist upon strict compliance by Tenant of any obligation hereunder, and
no custom or practice at variance with the terms hereof, shall constitute a
waiver of Landlord's right to demand exact compliance with terms hereof.




29.
TIME. Time is of the essence in this Agreement.



30.
INTEREST CONVEYED. This Agreement shall create only the relationship of Landlord
and Tenant between the parties hereto; no estate shall pass out of Landlord, and
Tenant has only a usufruct, not subject to levy and sale.



31.
SURRENDER OF PREMISES. At termination of this Lease, Tenant shall surrender the
Leased Premises, and the keys thereto, to Landlord in the same condition as the
Leased Premises were at the Term Commencement, natural wear and tear only
excepted. Tenant will fully repair any damage occasioned by Tenant's removal of
moveable equipment, moveable office furniture or furnishings. Tenant's
obligations under this paragraph shall survive termination of this Lease.



32.
PARTIES. "Landlord" as used in this Lease shall include the first party, its
assigns and successors in title to the Leased Premises. "Tenant" shall include
its heirs, representatives and successors in title, and shall also include
Tenant's assignees and sublessees, if this Lease shall be validly assigned or
sublet. "Landlord" and "Tenant" shall include the male and female, singular or
plural, corporation, partnership or individual, as may fit the particular
parities. Landlord reserves the right to designate other agents or offices to
collect the rents and monies due Landlord under this Lease.



33.
SEVERABILITY. If any term, covenant or condition of this Lease or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, neither the remainder of this Lease nor the
application of such term, covenant or condition to any other person or
circumstance shall be affected thereby; and each term, covenant or condition of
this Lease shall be valid and enforceable to the fullest extent permitted by
law.



34.
CAPTIONS. The captions used herein are for convenience of reference only, are
not a part of this Lease and shall have no effect upon the construction of
interpretation of any part hereof.



35.
ESTOPPEL CERTIFICATE. At any time, and from time to time, Tenant shall execute,
acknowledge and deliver to Landlord, within ten (10) days of such request by
Landlord, a certificate certifying (a) that this Lease is unmodified and in full
force and effect (or, if there have been modifications, that this Lease is in
full force and effect, as modified, and stating the date and nature of each
modification); (b) the date, if any, to which rental and other sums payable
hereunder have been paid; (c) that no notice has been received by Tenant of any
default which has not been cured, except as to defaults specified in said
certificate, and (d) such other matters as may reasonably be requested by
Landlord. Any such certificate may be relied upon by an prospective purchaser,
lender, grantee, mortgagee or beneficiary under any deed of trust of the
Building or any part thereof.

 
 
17

--------------------------------------------------------------------------------

 
 
36.
PERSONALTY OF TENANT. Tenant waives and releases any rights or claims against
Landlord, and Landlord's employees, agents, servants and licensees, on account
of any loss or damage to Tenant's property, business or persons, and the Leased
Premises or its contents, including but not limited to (a) any loss caused by
the condition of the Leased Premises or the Building, the condition or operation
of or defects in any equipment, machinery or utility systems located therein or
the act or omission of any person or persons, except loss caused directly by or
due to the gross negligence or willful misconduct of Landlord, its employees or
agents (provided that Landlord shall not be liable for any acts of its employees
or agents which are outside their scope of employment); (b) theft, mysterious
disappearance or loss of or in any property of the Leased Premises of the
Building; (c) any interference or disturbance by third parties, including,
without limitation, other tenants; (d) any loss or damage occasioned by acts of
God or any other events beyond Landlord's control; and (e) all other matters for
which Landlord has disclaimed liability under this Lease. Without in any way
limiting the foregoing sentence, Tenant hereby waives all rights of recovery,
claims, actions or causes of action against Landlord, and its employees, agents,
servants and licensees for any loss or damage (including consequential damages)
due to causes or perils which are or could be insured against under the terms of
the full replacement cost fire and extended coverage insurance policies required
to be maintained by Tenant for Tenant's personal property in or about the Leased
Premises, regardless of cause or origin (including the negligence of Landlord,
and Landlord's employees, agents, servants and licensees), and regardless of
whether such insurance policies are actually carried or maintained.



37.
QUIET ENJOYMENT. Landlord hereby covenants and agrees that if Tenant shall
perform all the covenants and agreements herein stipulated to be performed on
Tenant's part and so long as no event of default (or event which with the giving
of notice or passage of time or both could become an event of default) exists
hereunder, Tenant shall at all times during the continuance hereof have the
peaceable and quiet enjoyment and possession of the Leased Premises without any
hindrance from Landlord or any person or persons lawfully claiming the Leased
Premises.



38.
CORPORATE AUTHORITY.

 
a. Tenant signs as a corporation or partnership, each person executing this
Lease on behalf of Tenant does hereby personally covenant and warrant that
Tenant is a duly authorized and existing corporation or partnership, that Tenant
has and is qualified to do business and is in good standing in the State of
Georgia, that the corporation or partnership has full right and authority to
enter into this Lease and that each person signing on behalf of the corporation
or partnership is authorized to do so.
 
b. Landlord represents and warrants to Tenant that it is the owner of the
Building and has the authority and has been authorized to make and enter into
this Lease. 


39.
EMINENT DOMAIN. If more than fifteen percent (15%) of the Net Rentable Area of
the Leased Premises shall be conveyed to or taken by any authorized entity under
threat of or by eminent domain, this Lease shall terminate as of the date when
possession thereof is surrendered by Tenant and all rights of Tenant in this
lease shall immediately cease and terminate. If fifteen percent (15%) or less of
the occupiable area of the Leased Premises shall be so conveyed or taken, the
rental for the Leased Premises shall be proportionately abated. In any event,
Tenant shall have no right or claim to any part of any award made to or received
by Landlord for such taking or against Landlord for the value of any unexpired
term of this Lease.



40.
GOVERNMENTAL REGULATIONS. If Landlord shall be required by any governmental
authority to repair, alter, remove, construct, reconstruct or improve any part
or all of the Leased Premises of the Building in order to maintain the Building
as an office building, such action shall be made by and at Landlord's expense
but shall not in any way affect Tenant's obligations under this Lease; and
Tenant waives all claims for injury, damage or abatement of rent because of such
repair, alteration, removal, construction, reconstruction or improvement;
provided, however, if such action by Landlord shall render the premises
untenantable and if Landlord cannot complete such acts within sixty (60) days
after notice to it to perform such acts by the governmental authority, either
Landlord or Tenant, upon written notice to the other, delivered not later than
seventy (70) days after the date of notice to Landlord by such governmental
authority, may terminate this Lease, in which event rent shall be apportioned
and paid up to and including the date the Leased Premises become untenantable if
terminated by Landlord, but up to and including the date of termination or the
date Tenant surrenders and vacates the Leased Premises, whichever is later, if
terminated by Tenant. If any such repairs, alterations, removal, construction,
reconstruction or improvement shall be required by reason of Tenant's use or
occupancy for any purpose other than that set forth in Paragraph 7 hereof, then
such action shall be solely by and at Tenant's expense.

 
 
18

--------------------------------------------------------------------------------

 
 
41.
NO OFFER. The submission of this Lease to Tenant is not an offer to Lease the
Leased Premises, or an agreement by Landlord to reserve the Leased Premises for
Tenant. Landlord will not be bound to Tenant until Tenant has duly executed and
delivered duplicate original leases to Landlord and Landlord has duly executed
and delivered one of those duplicate leases to Tenant.



42.
NO RECORDATION. Tenant's recordation of the Lease or any memorandum or short
form of it is forbidden, and shall be void and considered an event of default
under this Lease.



43.
NO MERGER. The surrender of this Lease by Tenant or the cancellation of this
Lease by agreement of Tenant and Landlord or the termination of this Lease on
account of Tenant's default will not work a merger, and will, at Landlord's
option, terminate any subleases of part or all of the Leased Premises or operate
as an assignment to Landlord of any of those subleases. Landlord's option under
this paragraph will be exercised by notice to Tenant and all known subtenants in
the Leased Premises.



44.
AMENDMENTS. This Lease can only be amended by a written document signed by
Landlord and Tenant.



45.
NO CONSTRUCTION AGAINST PREPARER OF LEASE. This Lease has been prepared by
Landlord and its professional advisers, and reviewed by Tenant and its
professional advisers. Landlord, Tenant and their advisers believe that this
Lease is the product of all their efforts, that it expresses their agreement,
and that it should not be interpreted in favor of either Landlord or Tenant or
against either Landlord or Tenant merely because of their efforts in preparing
it.



46.
WAIVER OF JURY TRIAL. Landlord and Tenant waive trial by jury in any action,
proceeding or counterclaim brought by either of them against the other on all
matters arising out of this Lease or the use and occupancy of the Leased
Premises (except for claims for personal injury or property damage). If Landlord
commences any summary proceedings for nonpayment of Base Monthly Rental, rent,
or additional rent, Tenant will not interpose (and waives the right to
interpose) any counterclaim in any such proceeding.



47.
BINDING EFFECT. This Lease will inure to the benefit of, and will be binding
upon, the heirs, successors, personal representatives and permitted assigns of
Landlord and Tenant.



48.
EXHIBITS. The exhibits and addenda described herein and in the Office Lease
Basic Information and attached to this Lease are by this reference made a part
hereof.

 
 
19

--------------------------------------------------------------------------------

 
 
49.
GOVERNING LAW. This Lease has been accepted, signed, sealed and delivered in the
State of Georgia and shall be governed by the law of the State of Georgia.



50.
NO COUNTERCLAIM. It is mutually agreed that in the event Landlord commences any
summary proceeding for non-payment of Monthly Base Rental, Tenant will not
interpose any counterclaim of whatever nature or description in any such
proceeding.




51.
FORCE MAJEURE. Landlord shall incur no liability to Tenant with respect to, and
shall not be responsible for any failure to perform, any of Landlord’s
obligations hereunder if such failure is caused by any reason beyond the control
of Landlord including, but not limited to, strike, labor disputes, governmental
rule, regulations, ordinance, statute or interpretation, or by fire, earthquake,
civil commotion, or failure or disruption of utility services. The amount of
time for Landlord to perform any of Landlord’s obligations shall be extended by
the amount of time Landlord is delayed in performing such obligation by reason
of any force majeure occurrence whether similar to or different from the
foregoing types of occurrences.



52.
SURVIVAL OF OBLIGATIONS. Any obligations of Tenant accruing prior to the
expiration of the Lease shall survive the expiration or earlier termination of
the Lease, and Tenant shall promptly perform all such obligations whether or not
this Lease has expired or been terminated.



53.
JOINT AND SEVERAL LIABILITY. If Tenant comprises more than on person or entity,
or if this Lease is guaranteed by any party, all such persons shall be jointly
and severally liable for payment of rents and the performance of Tenant’s
obligations hereunder.



54.
RIGHTS RESERVED. Except as otherwise expressly provided for to the contrary in
this Lease, Landlord reserves the right, exercisable without notice and without
being deemed an eviction or disturbance of Tenant’s use or possession of the
Premises, to maintain, alter, repair, market, and perform any other action with
respect to the Leased Premises and to the Building as Landlord, in Landlord’s
sole discretion, deems appropriate.




55.
SPECIAL STIPULATIONS. If the Special Stipulations attached as Exhibit “C”
conflict with any of the provisions of this Lease, the Special Stipulations
shall be deemed to control.



IN WITNESS WHEREOF, the parties hereto have set forth their hands and seals and
duly executed and delivered this Lease as of the day and year first above
written.


As to Tenant:
Signed, sealed and delivered in the presence of:


WINSONIC DIGITAL MEDIAL GROUP, LTD
 

        By:  /s/ Winston D. Johnson     /s/ Janice Alfred

--------------------------------------------------------------------------------

Mr. Winston D. Johnson
   

--------------------------------------------------------------------------------

Witness Title: Founder, Chairman      

 
As to Landlord:
 
Signed, sealed and delivered in the presence of


BANK BUILDING LIMITED PARTNERSHIP, LLC, a Georgia Partnership
By: Ultima Marietta Holdings Ltd, General partner

        By:  /s/ Thomas Bauer     /s/ Richard Ullmann

--------------------------------------------------------------------------------

Thomas Bauer
   

--------------------------------------------------------------------------------

Witness
Title: Attorney in Fact 
   


 
20

--------------------------------------------------------------------------------

 
    
EXHIBIT “A”


LEASED PREMISES


 
21

--------------------------------------------------------------------------------

 
 
EXHIBIT “B”


INITIAL IMPROVEMENTS OF PREMISES


Landlord shall provide Tenant with an improvement allowance of $123,000.00
(“TI”). The TI shall be paid directly to Tenant upon receipt of all invoices,
final lien waivers, and Certificate of Occupancy (if required). Any TI amount
that is unused after May 1, 2008, as long as Tenant is not in default, may be
applied as base monthly rental credit at Tenant’s sole option.


 
22

--------------------------------------------------------------------------------

 
 
EXHIBIT “C”


SPECIAL STIPULATIONS


In the event of any conflict between these Special Stipulations and the other
terms and conditions of the Lease, the provisions of these Special Stipulations
shall control.



1.
PREMISES: Tenant shall accept the Leased Premises in "as is, where is"
condition, and Landlord shall have no obligation or responsibility whatsoever to
make any improvements or modifications to the Leased Premises other than those
provided for in Exhibit "B", Initial Improvements. Any and all other such
improvements and modifications shall be at the sole cost and expense of Tenant
and shall be subject to the prior written approval of Landlord.




2.
USE: The Premises may be used and occupied by Tenant for a telecommunications
operation and purposes incidental thereto, including general office purposes and
the installation, construction, operation, maintenance and repair, including the
addition and removal, from time to time, of transmitting equipment, switching
equipment, battery, UPS and other ancillary equipment.

 
Landlord hereby consents to the use of the Premises by Tenant for the purposes
mentioned above. By way of example and not of limitation, Tenant, at Tenant’s
sole cost:



 
(a)
May install and shall maintain special equipment, including existing special
equipment, in the Premise to provide the climate conditions necessary to operate
Tenant's equipment and other equipment and items.




 
(b)
Shall service and maintain equipment, cables, battery, UPS, conduit, wave guides
installed by Tenant or left by previous Tenant.




 
(c)
May Install and maintain, in the manner and locations approved by Landlord,
coaxial and telephone cable to connect Tenant's equipment to the appropriate
hook-ups for same in the Building.




 
(d)
May Interconnect its equipment with any other telecommunications carrier located
within the building.

 

3.
ELECTRICAL AND TELEPHONE USE: Tenant acknowledges the Base Rent does not include
any charge for electricity used by Tenant in connection with the Premises.
Tenant shall arrange to obtain electricity directly from the public utility
company servicing the Building (Landlord agrees to reasonably cooperate with and
provide access for such arrangements) and the cost of all electricity used by
Tenant shall be registered through Tenant's own meters. Unless such meters are
not available through public utility Company, then Landlord’s shall install
meters at Tenant’s expense and read/bill the Tenant on a monthly basis. All
meters, panel boards, feeders, and other conductors and equipment to obtain
electricity for the Premises shall be installed by Tenant at Tenant's expense.
Landlord shall not be responsible in any way for any interruption, curtailment
or failure or defect in supply of electricity furnished to the Premises by
reason of any requirement, act or omission of any public utility company, or for
any other reason.



 
23

--------------------------------------------------------------------------------

 
 
Landlord shall not be obligated to provide additional electrical facilities or
capacity to Tenant at any time, but Landlord shall not take away any of the
capacity existing on the date of this Lease, and Landlord agrees that Tenant may
add any facilities or capacities that Tenant reasonably determines is advisable
or necessary.



4.
TENANT”S WATER USEAGE. Landlord and Tenant agree that the Premises shall be
furnished with water on a 24 hour a day, seven day a week basis, however no
water will be furnished to supply coolers or HVAC equipment utilized to cool or
heat the premises.




5.
ASSIGNMENT AND SUBLEASING. Anything in Section 19 of the Lease to the contrary
notwithstanding, Tenant shall have the right to assign without Landlord's
consent, this Lease or sublet all or any portion of the Premises to any
affiliate of Tenant, and Tenant shall have the right to sublet any portion (but
not all) of the Premises to any person or entity without Landlord's consent.
"Affiliate" means any person or entity controlled by, under common control with,
or controlling directly or indirectly, Tenant. No such subleasing shall release
or relieve Tenant from its obligation to fully perform all of the terms,
covenants and conditions of this Lease on its part to be performed. Tenant shall
also have the right to assign without Landlord's consent this Lease to the
successor of all of the business and assets of Tenant, if successor's net worth
is equal or greater than that of Tenant at time of execution of this Lease,
regardless of the form of the transaction and upon such assignment and
assumption of Tenant's obligation under this Lease by successor, Tenant shall be
released from all future obligations under this Lease. In the event of any such
assignment or subletting, Tenant shall provide written notice to Landlord of
such assignment or subletting not less than ten (10) days prior to the effective
date of such assignment or sublease.




6.
RENEWAL OPTION: Provided that no Event of Default is then outstanding under this
Lease, and subject to the terms and conditions set forth below, Tenant shall
have the option ("Renewal Option") to extend the term of this Lease for ONE (1)
consecutive five (5) year period (such period is referred to herein as a
"Renewal Period") upon the terms and conditions of this Lease except as
otherwise set forth to the contrary in this Lease, and except that the Base Rent
in effect for the Premises (including any and all expansion space, as
hereinafter defined, and other space which may have become part of the Premises)
during the Renewal Period shall be at the then Prevailing Market Rate (as
hereinafter defined and established). In the event Tenant desires to exercise
any renewal Option, Tenant shall notify Landlord in writing of its exercise of
said Renewal Option on or before 180 days prior to the expiration of the then
current term of this Lease. Unless Tenant shall notify Landlord on or before the
date(s) set forth herein for Tenant's exercise of said Renewal Option, the
Renewal Period and the Option described herein shall thereupon terminate and
Tenant shall have no further rights under this Lease to renew the term hereof.
In the event the Renewal Option is exercised properly by Tenant hereunder, the
Prevailing Market Rate shall be reasonably determined by Landlord and Tenant by
mutual agreement and if Landlord and Tenant cannot agree upon the Prevailing
Market Rate within thirty (30) business days of Landlord's receipt of Tenant's
notice, the Renewal Option shall lapse and the parties shall continue to be
governed by the remaining terms and condition of this Lease during the then term
of this Lease and in no event shall Tenant have any further right to renew this
Lease with respect to the Premises, or any part thereof. Landlord and Tenant do
hereby irrevocably waive their respective rights, if any, arising under this
Lease, or otherwise, to have the Prevailing Market Rate determined by
arbitration, mediation, judicial or other proceeding. "Prevailing Market Rate"
shall mean the annual base rental rate per square foot of rentable area then
being charged for office space in similar buildings in the downtown Atlanta area
which are of similar quality to the Premises (taking into consideration, but not
limited to, improvements then provided or not required to be provided in the
case of a renewal, allowances or concessions such as abatements, lease
assumptions, moving allowances, etc., relative operating expenses, and the
length of term of lease).



 
24

--------------------------------------------------------------------------------

 
 
7.
HAZARDOUS SUBSTANCES. Tenant agrees not to cause any Hazardous Material (as
hereinafter defined) to be installed, brought, kept, used, stored, or discharged
on, about, over or under the Premises or the Building except generator fuel and
normal office, cleaning and maintenance supplies, Tenant shall not be
responsible in any way for any Hazardous Material installed, brought, kept,
used, stored, or discharged on, about, over or under the Premises or the
Building by Landlord or any employee, contractor, agent or representative of
Landlord or other Tenant. For purposes hereof, the term "Hazardous Material"
shall include, without limitation, any substances defined as "Hazardous Waste",
"Hazardous Substances", "Hazardous Materials", or "Toxic Substances" by the
Resource Conservation and Recovery Act of 1976, as amended from time to time, or
the regulations promulgated thereunder, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended from time to time,
or the regulation promulgated thereunder, or any other federal, state or local
statute, law, ordinance, code, rule, regulation, order, decree or other
requirement of any governmental authority, having jurisdiction over the Premises
and/or the Building which regulates or imposes liability or standards at any
time hereafter effect (collectively, the "Environmental Laws"). Notwithstanding
the foregoing, Tenant may store and use on the Premises materials and substances
customarily used in a business such as that of Tenant, provided that Tenant
shall do so in accordance with applicable law. Tenant covenants, at its cost and
expense, to protect, indemnify, defend, and save Landlord harmless against and
from any and all damages, losses, liability, obligations, penalties, claims,
litigation, demands, defenses, judgments, suits, proceedings, costs or expenses
of any kind or nature (including, without limitation, reasonable attorney's fees
and experts' fees) with may at any time may be imposed upon, incurred by or
asserted or awarded against Landlord arising from or out of any hazardous
substance on, in, under, or affecting the Premises, the Building or any part
thereof as a result of any act or omission by Tenant, permitted sublessees, or
licensee of Tenant or other person or entity acting at the direction of Tenant,
other than an employee, agent, contractor, or representative of Landlord.
Landlord is responsible for controlling and abating any asbestos or other
hazardous material presently in the Building and Premises.




8.
APPROVAL OF PLANS & SPECIFICATIONS: Landlord understands, acknowledges and
agrees to Tenant's layout requirements (subject to approval of plans and
specifications), which shall be at the sole cost of Tenant.




 
(A)
Tenant shall have access to service elevator to bring equipment into the
Premises (schedule use with front office); and




 
(B)
Tenant's ability to extend conduits to other tenants on other floors. Each
installation will require and be in accordance to the license agreement attached
hereto as Exhibit "G".



Landlord's approval of plans and specification (which will not be unreasonably
withheld, conditioner or delayed) will address the construction contract,
insurance, contractor, procedures, method of installation and routes of conduit
outside of the Premises. Notwithstanding anything to the contrary in the Lease,
Tenant shall be entitled to remove all of its equipment and certain improvements
including without limitation, all items listed in this Paragraph, subject to the
provisions in Paragraph 13A of the Lease
 
 
25

--------------------------------------------------------------------------------

 


Movable furniture, fixtures, and equipment, furnishings, and other movable
equipment not attached to the premises including computer and electronic
equipment, telecommunications cables installed by the Tenant between Tenant
Premises and the roof antennas, if any, used by Tenant.


The following items of equipment shall be considered attached to the Premises
and other portions of the Building in case of conduits and shall not be
removable by Tenant, and shall become the property of the Landlord, at the end
of the Lease term, provided, however that the same shall be subject to the
removal provisions in Paragraph 13A of the Lease. The Attached equipment, if
existing or will be existing, is as follows:


Electrical conduits, telecom conduits, electrical switch panels, and electrical
control devices (excluding uninterruptible power supplies), all fire control
safety systems and security systems, the emergency power generator and housing
and related equipment including the fuel storage tank, housing and related fuel
delivery piping system and the steel frames that all roof mounted equipment are
mounted on and all environmental temperature control equipment in the Premises
as well as on the roof. 



  (C) Tenants shall have access to the floors above and below the Premises for
the purpose of installing its equipment and related electrical and
communications lines.

     

 
(D)
Tenant shall, at Tenant’s sole cost, connect the heat and fire detection alarms
of its fire suppression system to Landlord’s existing life safety and alarm
system per applicable code if required.




12.
MAINTENANCE OF EQUIPMENT: Tenant shall maintain and be solely responsible for
all the equipment associated within the Premises as well as any Telecom,
generator, water condenser equipment on the roof or other parts of the building
that is associated with the Premises. Tenant shall provide Landlord with all
copies of all inspections, testing and maintenance reports of its equipment that
are required by all codes including but not limited to NFPA 72, NFPA 2001, NFPA
25, NFPA 13, NFPA Life Safety 101, State of Georgia 120-3-20 and 120-3-3 and any
other applicable codes required by Federal, State and local authorities.




13.
INTERCONNECTION RIGHTS: Landlord hereby acknowledges that the business to be
conducted by Tenant in the Premises requires the installation of certain
equipment owned by its customers and co-locators of Tenant in order for such
customers and co-locators to interconnect with Tenant’s telecommunications
facilities. Notwithstanding anything to the contrary provided herein, Landlord
expressly agrees that Tenant may license the use of up to Ninety-five (95%) of
the premises to its customers and co-locators for such purposes without
Landlord’s consent. Landlord may require that said customers and co-locators
provide evidence of appropriate property and general liability insurance
covering their operations and naming Landlord as an additional insured under any
such policy. In addition, Tenant shall have unrestricted access to any and all
telecommunications carriers and related telecommunications facilities within the
Building to interconnect such carriers and facilities with Tenant’s equipment,
subject only to Landlord’s approval of the conduit placement, which approval
shall not be unreasonably withheld or delayed.




14.
FLOOR LOAD: Tenant shall not overload the floors in the Premises, nor shall
Tenant install any heavy business machines or any safes or heavy equipment of
any kind in the Premises other than Telecom switches and related equipment, a
generator, power systems, and fire suppression equipment, without prior written
consent of the Landlord, which consent shall not be unreasonably withheld.
Additionally, Landlord may require stamped structural engineering plans for
approval of location of equipment.




15.
PARKING: Parking is available is available in the building at a rate of $95 per
month (subject to change) and available on a first come, first serve basis.
Tenants at 55 Marietta shall receive priority over outside parkers. The standard
hours of operation for the garage are Monday thru Friday from 7:00 AM - 7:00 PM
(subject to change). A garage opener may be purchased for a one time fee of
$40.00 for twenty-four hour access.

 
 
26

--------------------------------------------------------------------------------

 


EXHIBIT "D"


RULES AND REGULATIONS



The sidewalks, halls, passages, exits, entrances, shopping malls, elevators,
escalators and stairways of the Building and Complex shall not be obstructed by
any of the Tenants or used by them for any purpose other than for ingress to and
egress from the respective premises. The halls, passages, exits, entrances,
shopping malls, elevators, escalators and stairways are not for the general
public, and Landlord shall in all cases retain the right to control and prevent
access thereto of all persons whose presence in the judgment of Landlord would
be prejudicial to the safety, character, reputation and interests of the
Building and its Tenants, provided that nothing herein contained shall be
construed to prevent such access to persons with whom any Tenant normally deals
in the ordinary course of its business, unless such persons are engaged in
illegal activities. No Tenant and no employee or invitee of any Tenant shall go
upon the roof of the Building except such roof or portion thereof any may be
contiguous to the premises of a particular Tenant, and may be designated in
writing by Landlord as a roof deck or roof garden area.


No sign, placard, picture, name, advertisement or notice visible from the
exterior of any Tenant's premises shall be inscribed, painted, affixed or
otherwise displayed by any Tenant on any part of the inside or outside of the
Building without the prior written consent of Landlord. Landlord will adopt and
furnish to Tenant general guidelines relating to signs inside the Building on
the office floors. Tenant agrees to conform to such guidelines, but may request
approval of Landlord for modifications, which approval will not be unreasonably
withheld. All approved signs or lettering on doors shall be printed, painted,
affixed or inscribed at the expense of the Tenant by a person approved by
Landlord, which approval will not be unreasonably withheld. Material visible
from outside the Building will not be permitted.


The premises shall not be used for the storage of merchandise held for sale to
the general public or for loading. No cooking or related activities shall be
done or permitted by any Tenant on the premises, except that use by the Tenant
of Underwriters' Laboratory approved equipment for cooking and cleaning dishes
shall be permitted, provided that such use is in accordance with all applicable
federal, state and city laws, codes, ordinances, rules and regulations, and
provided such equipment and the use thereof are approved by Landlord, which
approval will not be unreasonably withheld.


No Tenant shall employ any person or persons other than the janitors of Landlord
for the purpose of cleaning the premises, unless otherwise agreed to by Landlord
in writing. Except with the written consent of Landlord, no person or persons
other than those approved by Landlord shall be permitted to enter the Building
for the purpose other than those approved by Landlord shall be permitted to
enter the Building for the purpose of cleaning the same. No Tenant shall cause
any unnecessary labor by reason of such Tenant's carelessness or indifference in
the preservation of good order and cleanliness. Janitorial service will not be
furnished on nights when premises are occupied after 9:30 p.m., unless by
agreement in writing, janitorial service is extended to a later hour for
specifically designated premises.


No animals, birds, bicycles or other vehicles shall be allowed in the Building.


Landlord will furnish each Tenant free of charge with two keys to each door lock
in the premises. Landlord may make a reasonable charge for any additional keys.
No Tenant shall, under any circumstances, have any keys made. No Tenant shall
alter any lock or install a new or additional lock or any bolt on any door of
its premises without the prior written consent of Landlord. Tenant shall in each
case furnish Landlord with a key for any such lock. Each Tenant, upon the
termination of its tenancy, shall deliver to Landlord all keys to doors in the
Building.
 
 
27

--------------------------------------------------------------------------------

 


Sales, furniture, boxes or other bulky articles shall be carried up into the
premises or removed from the premises only with the written consent of the
Landlord first obtained and then only subject to such reasonable scheduling as
Landlord in its discretion shall deem appropriate. The persons employed to move
such personal property in or out of the Building must be acceptable to Landlord.
Landlord shall have the right to prescribe the weight, size and position of all
equipment, materials, furniture or other property brought into the Building.
Heavy objects shall, if considered necessary by Landlord, stand on wood strips
of such thickness as is necessary to properly distribute the weight. Landlord
will not be responsible for loss of or damage to any such property from any
cause. All damage done to the Building by moving or maintaining such property
shall be repaired at the expense of Tenant. Safes and other heavy articles shall
be placed by the Tenant in such places only as may be specified in writing by
the Landlord, and any damage done to the Building or to Tenants, or to other
persons by taking a safe or other heavy articles in or out of the Building, from
overloading a floor, or in any other manner, shall be paid for by the Tenant.


No Tenant shall use or keep in the premises or the Building any oil, kerosene,
gasoline or other inflammable or combustible fluid or any other material or
article deemed extra hazardous, other than limited quantities thereof reasonably
necessary for the operation or maintenance of office equipment. No Tenant shall
without Landlord's prior written approval use any method of heating or air
conditioning other than that supplied by Landlord. No Tenant shall use or keep
or permit to be used or kept any foul or noxious gas or substance in the
premises, or permit or suffer the premises to be occupied or used in manner
offensive or objectionable to Landlord or other Tenants or occupants of the
Building by reason of noise, odors or vibrations, or interfere in any way with
other Tenants or those having business in the Building. No Tenant shall put up
or operate any steam engine, boiler or machinery in the premises, or carry on
any mechanical business therein.


Landlord shall have the right exercisable without notice and without liability
to any Tenant, to change the name and street address of the Building.


Landlord reserves the right to exclude form the Building between the hours of
6:00 p.m. and 7:00 a.m. and at all hours on Sundays, legal holidays and after
1:00 p.m. on Saturdays all persons who do not sign in and out on a register in
the lobby of the Building showing the name of the person, the premises visited
and the time of arrival and departure. All such persons entering or leaving the
Building during such times may be expected to be questioned by the Building
security personnel as to their business in the Building. Landlord shall in no
case be liable for damages for any error with regard to the admission to or
exclusion from the Building of any person. In the case of invasion, mob, riot,
public excitement or other circumstances rendering such action advisable in the
Landlord's opinion, Landlord reserves the right to prevent access to the
Building during the continuance of the same by such action as Landlord may deem
appropriate including closing doors. The building front door locks down nightly
at 7:00 PM. Entrance can be gained through a swipe card or ringing security at
the front desk. We will provide two swipe cards per Tenant free of charge. Each
additional card is $5.00. Please report lost or stolen card immediately.


Landlord will maintain a directory for the Building which shall display the name
and location of the Tenant. Landlord will post on the directory one name to be
designated by the Tenant at no charge. All additional names which Tenant shall
desire put upon said directory must be first consented to by Landlord and if so
approved a charge will be made for such additional listing as prescribed by
Landlord to be paid to Landlord by Tenant.


No curtains, draperies, blinds, shutters, shades, screens or other coverings,
hanging or decorations shall be attached to, hung or placed in or used in
connection with any window of the Building without the prior written consent of
Landlord. In any event, with the prior written consent of Landlord such items
shall be installed on the office side of Tenant's standard window covering and
shall in no way be visible from the exterior of the Building. No awnings over or
outside of the windows shall be permitted. The floors, skylights and windows
that reflect or admit light into any place in the Building shall not be covered
or obstructed by Tenant.
 
 
28

--------------------------------------------------------------------------------

 


Each Tenant shall see that the doors of its premises are closed and locked and
that all water faucets, water apparatus and utilities are shut or turned off
before Tenant or Tenant's employees leave the premises, so as to prevent waste
or damage, and for any default or carelessness in this regard. Tenant shall make
good all injuries or damages sustained by other Tenants or occupants of the
Building or Landlord. On multiple-tenancy floors, all Tenants shall keep the
doors to the Building corridors closed at all times except for ingress and
egress.


All Tenants and occupants shall observe strict care not to leave their windows
open when it rains or snows or while air conditioning or heating systems are in
operation, and for any fault or carelessness in any of these respects, shall
make good any injury sustained by other Tenants, and to Landlord for damage to
paint, plastering or other parts of the Building, resulting from such default or
carelessness. No painting shall be done, nor shall any alterations be made to
any part of the Building by pulling up or changing any partitions, doors or
windows nor shall there be any nailing, boring or screwing into the woodwork or
plastering nor shall any connection be made to the electric wires or gas or
electric fixtures, without the consent in writing on each occasion of Landlord
or its agent. All glass locks and trimmings in or upon the doors and windows of
the Building shall be kept whole and when any part thereof shall be broken, the
same shall be immediately replaced or repaired and put in order under the
direction and to the satisfaction of Landlord or its agents and shall be left
whole and in good repair. Tenants shall not injure, overload or deface the
Building, the woodwork or the walls of the premises, nor carry on upon the
premises any noisesome, noxious, noisy or offensive business.


The toilet rooms, toilets, urinals, wash bowls, water closets and other
apparatus shall not be used for any purpose other than that for which they were
constructed. No foreign substance of any kind whatsoever shall be thrown therein
and the expense of any breakage, stoppage or damage resulting from the violation
of this rule shall be borne by the Tenant who, or whose employees or invitees,
shall have caused it.


Except with the prior written consent of Landlord, no Tenant shall sell or
permit the sale at retail of newspapers, magazines, periodicals, theater tickets
or any other goods or merchandise to the general public in or on the premises
nor shall any Tenant carry on or permit or allow any employee or other persons
to carry on the business of stenography, typewriting or any similar business in
or from the premises for the service or accommodation of occupants of any other
portion of the Building nor shall the premises of any Tenant be used for
manufacturing of any kind or any business or activity other than that
specifically provided for in such Tenant's lease.


If Tenants require wiring for a bell or buzz system such wiring shall be done by
the electrician of the Building only and no outside electrician shall be allowed
to do work of this kind unless by the written permission of Landlord or is
representative. If telegraphic or telephonic service is desired the wiring for
same shall be done as directed by the electrician of the Building or by some
other employee of Landlord who may be instructed by the Superintendent of the
Building to supervise same and no boring or cutting for wiring shall be done
unless approved by Landlord or its representatives as stated. The electric
current shall be used for ordinary lighting and for small office machines and
equipment purposes only unless written permission to do otherwise shall first
have been obtained from Landlord or its representative and at an agreed cost to
Tenants. No Tenant shall install any radio or television antenna, loudspeaker or
other device on the roof or exterior walls of the Building.
 
 
29

--------------------------------------------------------------------------------

 


There shall not be used in any space or in the public halls of the Building by
any Tenant any hand trucks except those equipped with rubber tires and side
guards or such other material handling equipment as Landlord may approve. No
other vehicles of any kind shall be brought by any Tenant into the Building or
kept in or about its premises.


Each Tenant shall store all its trash and garbage within its premises. No
material shall be placed in the trash boxes or receptacles if such material is
of such nature that it may not be disposed of in the ordinary and customary
manner of removing and disposing of trash and garbage in the County of DeKalb
without being in violation of any law or ordinance governing such disposal. All
garbage and refuse disposal shall be made only through entryways and elevators
provided for such purposes and of such times as Landlord shall designate.


Canvassing, peddling, soliciting and distribution of handbills or any other
written materials in the Building are prohibited and each Tenant shall cooperate
to prevent the same.


The Landlord and its agents shall have the right to enter the demised premises
at all reasonable hours for the purpose of making any repairs, alterations, or
additions which it or they shall deem necessary for the safety, preservation or
improvement of said Building and the Landlord shall be allowed to take all
material into and upon said premises that may be required to make such repairs,
improvements, and additions or any alterations of the benefit of the Tenant
without in any way being deemed or held guilty of an eviction of the Tenant; and
the rent reserved shall in no wise abate while said repairs, alterations or
additions are being made; and the Tenant shall not be entitled to maintain a
set-off of counter-claim for damages against the Landlord by reason of loss or
interruption to the business of the Tenant because of the prosecution for any
such work. All such repairs, decorations, additions, and improvements shall be
done during ordinary business hours or if any such work is at the request of the
Tenant to be done during any other hours, the Tenant shall pay for all overtime
costs.


The requirements of the Tenants will be attended to only upon application by
telephone or in person at the office of the Building. Employees of Landlord
shall not perform any work or do anything outside of their regular duties unless
under special instructions from Landlord.


Landlord may waive any one or more of these Rules and Regulations for the
benefit of any particular Tenant or Tenants, but no such waiver by Landlord
shall be construed as a waiver of such Rules and Regulations in favor of any
other Tenant or Tenants nor prevent Landlord from thereafter enforcing any such
Rules and Regulations against any or all of the Tenants of the Building.


These Rules and Regulations are in addition to and shall not be construed to in
any way modify or amend in whole or in part, the terms, covenants, agreements
and conditions of any lease of premises in the Building.


Landlord reserves the right to make such other reasonable rules and regulations
as in its judgement may from time to time be needed for the safety, care and
cleanliness of the Building, and for the preservation of good order therein.
 
 
30

--------------------------------------------------------------------------------

 

EXHIBIT "E"


BROKERAGE/AGENCY



Ultima Real Estate Services, L.L.C. has acted as agent for the Landlord in this
transaction, and shall be paid a commission by the Landlord pursuant to separate
agreement. Shaw & Associated has acted as agent for the Tenant in this
transaction and shall be paid a commission by the Landlord pursuant to separate
agreement. Tenant warrants that there are no other claims for broker's
commissions or finder's fees in connection with its execution of this lease.
Tenant hereby indemnifies Landlord and holds Landlord harmless from and against
all loss, cost, damage or expense, including but not limited to, attorney's fees
and court costs incurred by Landlord as a result of or in conjunction with a
claim of any real estate agent or broker, if made by, through or under Tenant.
Landlord hereby indemnifies Tenant and holds Tenant harmless from and against
all loss, cost damage, or expense, including but not limited to, attorney's fees
and court costs, incurred by Tenant as a result of or in conjunction with a
claim of any real estate agent or broker, if made by, through or under Landlord.


 
31

--------------------------------------------------------------------------------

 

EXHIBIT “F”


Contractor Policy
Move/ in/out policy


The following rules pertain to all work being performed in the building for
tenants, the Owner, and the Building Manager. This includes work being performed
by any contractor, vendor, tenant and any of their sub-contractors and it
includes, but is not limited to, tenant improvement and maintenance work, and
the delivery or movement of furniture, equipment and supplies in the building.


ANYONE WHO DOES NOT ADHERE TO THE FOLLOWING RULES WILL NOT BE ALLOWED TO ENTER
THE PREMISES OR WILL BE REQUIRED TO DISCONTINUE THE WORK OR MOVE. 



A.
General Policy and Procedures:




 
1.
Only the freight elevator in the building will be used for the movement of
materials, supplies, equipment and furniture unless prior approval to use
additional elevators has been granted by the Building Manager. The freight
elevator must be reserved for after hours usage by calling the management
office.




 
2.
Move-ins or deliveries of large quantities of furniture, equipment, or supplies
that will disturb tenants or disrupt their daily routine will be accomplished
between 6:00 p.m. and 7:00 a.m. on weekdays, or on holidays and weekends with
prior consent of the Building Manager.




 
3.
Any work that will disturb or disrupt other tenant’s daily routine will be
accomplished between 6:00 p.m. and 7:00 a.m. on weekdays, or on holidays and
weekends with prior consent of the Building Manager.




 
4.
Arrangements must be made with the Building Manager for use of the elevator for
each move or delivery with a firm arrival time. Access to mechanical areas in
the building (i.e. electrical, phone risers), must be scheduled in advance with
the Building Manager.




 
5.
Access to parts of the building, other than the predetermined work area or
moving route, are not permitted.




 
6.
OSHA rules are to be strictly adhered to at all times.




 
7.
All personnel of outside contractors and vendors must sign in and out each day.




 
8.
Smoking is prohibited in all areas of the building as well as outside the
building entries. Building security will advise of the acceptable location
outside the building for smoking.




 
9.
Any damage to the building or fixtures must be promptly reported to the Building
Manager and repaired by or paid for by the contractor, vendor, tenant or any of
their sub-contractors. If damage is not repaired satisfactorily in a reasonable
time, the Building Manager will make the repair and invoice the tenant and /or
the company that caused the damage along with an administrative charge equal to
the greater of 10% of the damage, or $500. Each tenant will assume ultimate
responsibility for any and all damage done by their contractors, vendors or
sub-contractors.

 
 
32

--------------------------------------------------------------------------------

 
 

 
10.
For scheduling and questions call the management office at 404-222-0050.



B.
Insurance Requirements




 
1.
Each contractor, vendor, tenant and any of their sub-contractors working in this
building or moving supplies, furniture and/or equipment shall secure and present
to the Building Manager a certificate of insurance at least 24 hours before the
work or move is scheduled to take place.

 

 
2.
The certificate of insurance must include the following coverage:

 
a.) Workers Compensation in statutory limits for the State of Georgia with
employers’ liability limit of $ 100,000.

 
b.) Bodily injury, personal injury and property damage liability insurance in
commercial general liability form in limits no less than $1,000,000.00 for any
one occurrence.

 

 
1.)
The Commercial General Liability insurance policy shall include hazards of
premises, operation, elevators, products and completed operations; and include
personal injury coverage and contractual liability coverage designating the
assumptions of liability including mold coverage under performance of the
construction or activity.

 

 
2.)
The policy must indemnify and save Owner, Landlord and Building Manager harmless
from and against all claims, demands, and causes of action of every kind in
character arising in favor of contractor’s, vendor’s or moving company’s
employees, Landlord’s and Building Manager’s employees or other third parties as
a result of bodily injury, personal injury, death or damage to property in any
way resulting from willful or negligent acts or omissions of the moving company
or contractor, its agents, employees, representatives, or subcontractors.

 
c.) Commercial Automobile Liability coverage all owned, non-owned and hired
vehicles combined with a combined single limit of not less than $1,000,000 per
occurrence.
 
d.) Excess Liability (Umbrella) coverage of not less than $ 2,000,000 per
occurrence.

 

 
3.
The Landlord and Building Manager reserve all rights of subrogation against
contractor, vendor, tenant and any of their subcontractors.

 

 
4.
Contractors, vendors, tenants and any of their subcontractors shall be
responsible for all damages and losses sustained by them to their tools and
their equipment utilized in the performance of all work.



 
33

--------------------------------------------------------------------------------

 
 

 
5.
Contractors, vendors, tenants and any of their sub-contractors shall furnish
Landlord and Building Manager a Certificate of Insurance for all coverage listed
above prior to commencement of operations. The following shall be named as
additional insured on the Certificate:



Bank Building Limited Partnership
Ultima Real Estate Services, L.L.C.
55 Marietta St. Suite 900
Atlanta, GA 30303

 

 
6.
The certificate shall state that 30 days written notice shall be provided to
Landlord and Building Manager in the event of cancellation. Further, coverage
shall be placed with a carrier rated A-VI or better by AM Best.

 
C.
Construction Requirements




 
1.
Preliminary construction plans must be submitted to the Landlord and Building
Manager for review and approval.




 
2.
After preliminary plans have been approved, a full set of construction
documents, which include mechanical, plumbing and electrical drawings, stamped
by all required local government authorities, must be submitted to the Landlord
and Building Manager for approval.




 
3.
Landlord and Building Manager must receive a copy of the building permit, and
the permit and notice of issuance of building permit sign must be posted at the
premises.




 
4.
Each contractor and sub-contractor must be approved by the Landlord and Building
Manager. The contractor’s certificate of insurance containing the above
mentioned coverage must be on file and remain current with the Building Manager.




 
5.
A daily construction work schedule must be filed with the Building Manager.
Building security will be informed of this schedule. Security will not allow
unauthorized personnel to work in the building or work to be done at
unauthorized times.




 
6.
Any work that causes a disturbance to others in the building must be scheduled
after normal operating hours with the approval of the Building Manager.




 
7.
While contractors or vendors are performing work in the building a supervisor
from the approved contracting company or vendor must be present.




 
8.
The Building Manager is to be notified before and after work is performed on any
life-safety system. At no time is a life-safety system to be left inoperable
overnight or without a safety watch in place.




 
9.
A building operator must be onsite while contractors, vendors or tenants are
working after hours.

 
 
34

--------------------------------------------------------------------------------

 
 

 
10.
The final Certificate of Occupancy, issued by the City of Atlanta, must be
furnished to the Building Manager prior to tenant occupying the Premises for
business.




D.
Moving and Delivery Requirements




 
1.
Clean Masonite sections will be used as runners on all finished areas where
heavy furniture or equipment is being moved with wheel or skid-type dollies.
Clean plywood sections will also be required when moving over “sensitive floors”
(i.e. stone or tile floors). The Masonite must be at least ¼” thick, 4’ x 8’
sheets in elevator lobbies and corridors and 32” sheets through the doors in
tenant spaces.




 
2.
The Building Manager and the moving company or contractor’s personnel will
inspect all walls, door facings, elevator cabs and other areas along the route
to be followed during the move or in the work area. The mover or contractor must
provide and install protective coverings on all walls, door facings, elevator
cabs and other area along the route to be followed during the move or in the
work area. It is the responsibility of the mover or contractor to note any and
all existing damage or defects to his path for the move or in the work area.
After the completion of the move or work, the moving company or contractor will
be held responsible for repair of damages or defects not already noted.




 
3.
All employees of a moving company must be uniformed at all times.




E.
Asbestos Containing Material (ACM)




 
1.
Asbestos containing materials (ACM) are present in the building located at 55
Marietta Street.




 
2.
The presence of ACM does not necessarily mean that a hazard exists. However, a
hazard may be created when ACM is disturbed and asbestos fibers become airborne.
The best way to maintain a safe environment is to avoid the disturbance of ACM.




 
3.
It is possible that ACM may be encountered while working at 55 Marietta Street.
A summary of all known locations of ACM is kept in the office of the ACM
Operations and Maintenance (O&M) Coordinator whose name and phone number are at
the bottom of this section. The summary may or may not be all inclusive;
therefore, workers must exercise caution and be watchful for materials that may
contain asbestos. Avoid disturbing ACM or suspected ACM as you carry out your
work.




 
4.
All work requiring the disturbance of ACM must be coordinated through the ACM
O&M Coordinator to insure that the work is performed by a licensed asbestos
abatement contractor, proper identifications are submitted, proper safety
precautions are followed, and required air monitoring is performed.




 
5.
If you have any questions regarding this notice, or desire additional
information on asbestos at 55 Marietta Street, please call the following ACM O&M
Coordinator:



Mr. Bill Finn
Ultima Real Estate Services
55 Marietta Street
Suite 900
Atlanta, GA 30303
 
 
35

--------------------------------------------------------------------------------

 


Please execute below as acknowledgement of receipt and acceptance of this
building policy “Exhibit F”.

        /s/ Winston D. Johnson    

--------------------------------------------------------------------------------

Signature
            WinSonic Digital Media Group, Ltd.      

--------------------------------------------------------------------------------

Company:             Chairman/CEO      

--------------------------------------------------------------------------------

Title               2/7/07      

--------------------------------------------------------------------------------

Date      



 
36

--------------------------------------------------------------------------------

 
   
EXHIBIT “G”


LICENSE TO INSTALL CABLE AND/OR CONDUIT OUTSIDE TENANT'S PREMISES


This agreement is entered into on _______________________ (date) between
________________, a Georgia ________ ( Tenant), and _________________________, a
Georgia ________ (Landlord), to authorize Tenant to install and operate
telecommunications cable describe below for a term of ____________________ from
the commencement date of _______________________at the ___________ Building
located at ______________________, Georgia subject to the condition hereinafter
described.


Description of installation:


Cable Description:_________________________________________________


Conduit Size: _____________________________________________


From:___________________________________________________


To:_____________________________________________________


Approximate Distance: ______________________________________________



(1) Tenant shall have the conduit and telecommunications cables installed at its
sole cost and expense in the manner described in the attached drawing. Tenant
shall reimburse Landlord for any and all reasonable expenses incurred by
Landlord in connection with or as a result of the installation.



(2) Tenant will at all times be responsible for the proper maintenance and
operation of the conduit and wiring therein.



(3) Landlord shall not be responsible for any interruption, malfunction, or
injury to the conduit or wiring installed by Tenant which may result from any
occurrences or circumstances regardless of cause.



(4) Tenant shall indemnify and save Landlord harmless from any and all claims
made against Landlord resulting from this installation or any interruption of
service or damage that may occur to Tenant's cables or conduit.



(5) Tenant agrees to relocate conduit and cables at Tenant's sole expense upon
written notice from Landlord. Landlord shall give the proposed route of the
relocation required by Landlord, and Tenant shall have the conduit and cable
moved within fourteen (14) days or such other time as agreed to by Landlord if
longer than fourteen (14) days.



(6) At the end of Tenant's occupancy of the Leased Premises, Tenant agrees to
remove the conduit and cables and restore or repair any areas affected by
Tenant's occupancy of the Leased Premises to Building's standard condition if
requested to do so by Landlord, except if due to ordinary wear and tear.
 
 
37

--------------------------------------------------------------------------------

 


(7) Tenant shall not, without the prior written consent of Landlord in each
instance, grant to any third party a security interest or line in or on the
conduit and telecommunications cables, and any such security interest or lien
granted without Landlord’s written consent shall be null and void.


(8) This Agreement is subject to all the terms and condition of the Lease
Agreement dated _____________________ between ___________________ and
_________________________, for space in _______________________________,
Georgia.



This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their successors and assigns.

      TENANT:     By:  

--------------------------------------------------------------------------------

Witness  

--------------------------------------------------------------------------------

              LANDLORD:             By:    

--------------------------------------------------------------------------------

Witness
 

--------------------------------------------------------------------------------

 


 
38

--------------------------------------------------------------------------------

 
 